Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 1 of 128 PageID #: 46
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 2 of 128 PageID #: 47




                                  APPRAISAL REPORT


                                            ON


                                 PROPERTY LOCATED AT

                               69-83 BLOOMINGDALE ROAD,
                                       HICKSVILLE,
                                  TOWN OF OYSTER BAY,
                               NASSAU COUNTY, NEW YORK




          OWNER:                                      69 Bloomingdale LLC



          DATE OF VALUATION:                          November 1, 2019



          PREPARED FOR:                               Sanders Equities
                                                      68 Arch Street
                                                      Greenwich, CT 06830




                                   Prepared by   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 3 of 128 PageID #: 48




   ROGERS & TAYLOR APPRAISERS, INC.
                                       300 Wheeler Road, Suite 302
                                       Hauppauge, New York 11788

  James G. Taylor, MAI, SRA, President                                                Tel: (631) 434-3300
                                                                                      Fax:(631) 434-3508
  PARTNERS                                                                            www.rogersandtaylor.org
  Robert J. Malone, MAI, SRA, AI-GRS
  Howard S. Morris, SRA
  Benjamin T. Mojallali
  Joan A. Schook
                                                            November 14, 2019
  Sanders Equities
  68 Arch Street
  Greenwich, CT 06830

  Attention:      Jordan A. Sanders

  Re:            Property located at
                 69-83 Bloomingdale Road
                 Hicksville, New York
                 Our File #: 35611B-19
  Dear Mr. Sanders:

  In accordance with your request, attached please find our appraisal of the Market Value of the
  Leased Fee Interest of the above referenced property. The subject is being valued “As-Is” as of
  November 1, 2019, the date of last physical inspection.

  The property is located on the east side of Bloomingdale Road, approximately 1,156+ feet south
  of South Broadway, in Hicksville, Town of Oyster Bay, County of Nassau, and State of New York.
  The property is identified on the Nassau County Tax Maps as follows: Section: 46, Block: 629,
  Lot: 11. The site has 380+ linear feet of frontage along the east side of Bloomingdale Road, and
  extends to a depth of 632 feet. It contains a total site area of 152,460+ Sq. Ft, or 3.5+ acres. The
  site is irregular in shape and is level at road grade. It is currently zoned LI- Light Industry District
  as identified by the Town of Oyster Bay zoning maps.

  The site is improved with a one story, masonry and steel, industrial building, constructed circa
  1969, on a concrete slab. According to tax assessment records and measurements taken by the
  appraiser, it contains a total gross building area estimated to be 57,023+ Sq. Ft., exclusive of
  mezzanine space. The building contains clear ceiling heights of approximately 16+ feet with a
  total of 12 overhead doors. There is approximately 10%-15% finished supporting office space and
  the balance is warehouse. The building is occupied by 12 tenants used for business operations,
  storage and manufacturing. The building appears to have been maintained in overall satisfactory
  condition. A more detailed description of the building is contained in the improvements section of
  this report.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 4 of 128 PageID #: 49




  This appraiser has not performed any services on the subject property in the three years prior to
  this assignment.

  The purpose of the appraisal is to estimate the “As Is” Market Value of the Leased Fee Interest of
  the subject property as of November 1, 2019, date of last inspection.

  The appraisal has been prepared in conformance with Title XI of the Financial Institutions Reform,
  Recovery and Enforcement Act of 1989 (FIRREA), the Uniform Standards of Professional
  Appraisal Practice (USPAP) as promulgated by the Appraisal Standards Board of the Appraisal
  Foundation, Standards of Professional Appraisal Practice of the Appraisal Institute, the
  Interagency Appraisal and Evaluation Guidelines dated December 2010, and New York
  Community Bank appraisal policies.

  Based upon our market research and analysis, the Estimated Marketing Time and Estimated
  Exposure Time for the subject property is estimated to be between 9 and 12 months. A more
  complete description of the subject property and other pertinent appraisal data can be found in the
  following report.
  After analyzing all the available information, it is our opinion that the market value of the Leased
  Fee Interest of the subject property is as follows:

                                               “As-Is”
                                            (As of 11/1/2019)
                      SIX MILLION TWO HUNDRED THOUSAND DOLLARS

                                          ($6,200,000.00)

                                                            Very truly yours,



                                                            John Fitzgerald
                                                            State Certified General Real Estate Appraiser
                                                            Lic. # 46000048953




                                                            James G. Taylor, MAI, SRA
                                                            State Certified General Real Estate Appraiser
                                                            Lic. # 46000002848
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 5 of 128 PageID #: 50



                                                            TABLE OF CONTENTS


  TITLE PAGE
  LETTER OF TRANSMITTAL
  TABLE OF CONTENTS
  QUALIFICATIONS OF THE APPRAISER

  SUMMARY OF SALIENT FACTS AND CONCLUSIONS............................................................................. 2
  PHOTOGRAPHS OF SUBJECT PROPERTY ............................................................................................. 3
  AERIAL VIEW OF THE SUBJECT PROPERTY......................................................................................... 15
  DATE OF APPRAISAL................................................................................................................................ 16
  OWNER CONTACT .................................................................................................................................... 16
  INTENDED USE OF THE APPRAISAL ...................................................................................................... 16
  INTENDED USER OF THE APPRAISAL ................................................................................................... 16
  MARKET VALUE DEFINED........................................................................................................................ 17
  PROPERTY IDENTIFICATION ................................................................................................................... 21
  PROPERTY RIGHTS APPRAISED ............................................................................................................ 21
  OWNERSHIP AND OCCUPANCY ............................................................................................................. 22
  SALES HISTORY OF THE PROPERTY .................................................................................................... 22
  SCOPE OF THE APPRAISAL .................................................................................................................... 23
  CURRENT ECONOMIC CONDITIONS (BY FEDERAL RESERVE DISTRICT) ........................................ 24
  NASSAU COUNTY DATA........................................................................................................................... 29
  AREA DATA ................................................................................................................................................ 43
  NEIGHBORHOOD DATA............................................................................................................................ 53
  COSTAR REPORT NASSAU INDUSTRIAL THIRD QUARTER 2019 ....................................................... 54
  REAL ESTATE TAXES AND ASSESSED VALUATION ............................................................................ 61
  SITE DESCRIPTION................................................................................................................................... 64
  TAX MAP LOCATING THE SUBJECT PROPERTY .................................................................................. 65
  FLOOD MAP LOCATING THE SUBJECT PROPERTY ............................................................................. 66
  ZONING OF THE PROPERTY ................................................................................................................... 67
  ZONING MAP LOCATING THE SUBJECT PROPERTY ........................................................................... 68
  IMPROVEMENT ANALYSIS ....................................................................................................................... 69
  APPROACHES TO VALUE ........................................................................................................................ 73
  COST APPROACH TO VALUE .................................................................................................................. 75
  INCOME APPROACH TO VALUE .............................................................................................................. 76
  STATEMENT OF GENERAL AND LIMITING CONDITIONS ................................................................... 107
  CERTIFICATION ....................................................................................................................................... 109
  SUBJECT SURVEY .................................................................................................................................. 113
  AREA MAP LOCATING SUBJECT PROPERTY ...................................................................................... 114
  AREA MAP LOCATING SUBJECT PROPERTY & COMPARABLE IMPROVED SALES ....................... 115
  AREA MAP LOCATING SUBJECT & COMPARABLE RENTALS ........................................................... 116
  LETTER OF ENGAGEMENT .................................................................................................................... 117
  LICENSE OF THE APPRAISER ............................................................................................................... 120
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 6 of 128 PageID #: 51



                               QUALIFICATIONS OF THE APPRAISER


                                         JAMES G. TAYLOR, MAI, SRA

  Has been employed as a full-time appraiser for the past forty three years. Is President of Rogers
  and Taylor Appraisers, Inc. Completed four years as an undergraduate at Hofstra University,
  Hempstead, New York. Received a B.B.A. Degree in Personnel Management.

  Is a licensed Real Estate Appraiser in both the State of New York and New Jersey holding the
  Real Estate General Appraiser Certification license. Is a licensed real estate salesman in the State
  of New York.

  Has attended seminars for the Appraisal Institute, appraisal courses and lectures given by the
  Society of Real Estate Appraisers, Long Island Society of Real Estate Appraisers, American
  Society of Appraisers and other real estate groups.

  Has completed the supervisory appraiser/trainee appraiser course.

  Has taken and successfully completed the following:

     (Course 1A)      "Basic Appraisal Principles, Methods and Techniques,”
     (Course 1B)      "Capitalization Theory and Techniques,’
     (Course 11-1)    "Case Studies,"
     (Course 11-11) "Valuation Analysis and Report Writing,"
     (Course 11-111) "Standards of Professional Practice,"
     (Course I410)    “Standards of Professional Practice,” Part A
     (Course II420)   “Standards of Professional Practice,” Part B, and
     (Course VI)      "An Introduction to Real Estate Investment Analysis" given by the Appraisal lnstitute.
     Has credit for completion of Courses SPP - Parts A and B. In addition, has credit for successful
      completion of Courses 101, 201, 202 and the R-2 Examination given by the Society of the Real Estate
      Appraisers. Has attended Eminent Domain and Condemnation Appraising seminar given by Appraisal
      Institute.



  Has appraised all types of real estate: vacant, improved, residential, income, farm and commercial
  in the New York City and Long Island area.

  Has appraised for condemnation for both condemnors and condemnees.

  Has appraised for many local and New York law firms, as well as private individuals to establish
  values on all types of real property.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 7 of 128 PageID #: 52



  QUALIFICATIONS OF THE APPRAISER (CONT’D)

  JAMES G. TAYLOR, MAI, SRA


  Has appraised for various lending institutions in establishing values for all types of real property.

  Has been qualified before both the Nassau County and Suffolk County Supreme Courts, the
  New York State Court of Claims and the Bankruptcy Court of the State of New York.

  Has taught appraisal courses given by the Society of Real Estate Appraisers and the Appraisal
  Institute including Courses 101, 201, 202 and Capitalization Theory and Techniques Parts
  A and B, Courses 310 and 320. In addition, has taught the Appraisal Institutes seminar
  "Understanding Limited Appraisals & Reporting Options".


  ASSOCIATION MEMBERSHIPS
  MAI       -   Appraisal Institute
  SRA -         Appraisal Institute



  APPRAISAL INSTITUTE
               Past Education Chairman
               Chairman of Government Affairs
               Chairman of Budget and Finance
               Treasurer
               Secretary
               Vice President
               Senior Vice President
               President



  NATIONAL COMMITTEES APPRAISAL INSTITUTE
               Development Subcommittee - RAB
               Exam Subcommittee – General
               Narrative Exam Grading Panel
               GAC – General Appraisal Council




  ******************************************************************************


       R.E. General Appraiser - New York State License 46000002848
       R.E. General Appraiser - New Jersey State License RG 01804
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 8 of 128 PageID #: 53



                                 QUALIFICATIONS OF THE APPRAISER

                                              JOHN FITZGERALD

  Has been employed as a full-time appraiser for the past thirty three years. Has conducted real estate
  appraisals in the counties of Nassau, Suffolk, Brooklyn, Queens, Manhattan and elsewhere in New
  York State since October 1986.

  Appraisal reports were done to determine Market Values for owners contemplating sale, lending
  institutions for mortgage purposes, and legal counsel for estate settlements and ownership disputes.
  Types of residential real estate appraised included vacant land, one to six family residences,
  condominiums, cooperatives, new construction, proposed construction and multi-acre estates.
  FHA Designated 1/21/2000. Commercial Real Estate appraisal experience includes Industrial,
  Retail, Office buildings, vacant land of all zoning categories including subdivision analysis. Scope
  of work includes Multi-tenant office and retail buildings utilizing the Argus cash flow program
  and Excel spreadsheets. Extensive experience in Rent studies for office buildings throughout the
  New York Metropolitan area.
  I have been an active member of the Society of real Estate Appraisers, then Appraisal Institute,
  Long Island Chapter, since 1987.

  Is currently a New York State Certified General Appraiser. Certificate #46000048953

  Has taken and successfully completed the following courses:
     Intro to Real Estate Appraising- 101; 12/19/1987
     Applications of Residential Real Estate Appraising-102; 11/12/1988
     Principles of Income Property Appraising- 201; 12/15/1990
     Fair Housing and Fair Lending/Environmental Issues
     Basic Income Capitalization; 4/6/1995
     General Applications; 5/2/1995
     Income Valuation of Small, Mixed Use Properties; 11/1/1996
     Introduction to Income Capitalization Theory G-1; 1994
     Principles of Income of Income Producing Properties G-2; 1994
     Advanced Principles of Income Producing Properties. G-3; 1994
     Basic Income Capitalization; 8/14/2006
     Supporting Capitalization Rates 7/10/2007
     Business Practices and Ethics; 9/24/2010
     Seven (7) Hour National USPAP Update Course; 7/16/2010
     Appraising and Analyzing Office Buildings for Mortgage Underwriting; 5/10/2010
     General Appraiser Report Writing and Case Studies; 10/25/2012
     Advanced Income Capitalization; 2/22/2013
     Advanced Market Analysis, Highest & Best Use; 2/27/2015
     Completed Experience requirements for MAI Designation Path – 7/2015
     Advance Market Analysis, Highest and Best Use; 2/27/2015
     Advanced concepts and Case Studies; 12/16/2015
     Completion of “Demonstration” report, February, 2016


  ASSOCIATION MEMBERSHIPS -            Associate Member – Appraisal Institute
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 9 of 128 PageID #: 54




                GENERAL INFORMATION




  (35611b-19)                           Page 1

                                  General Information   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 10 of 128 PageID #: 55




                   SUMMARY OF SALIENT FACTS AND CONCLUSIONS


  TYPE OF PROPERTY:                              One story, masonry & steel industrial building.

  REPUTED OWNER:                                 69 Bloomingdale LLC

  LOCATION OF PROPERTY:                          69-83 Bloomingdale Road, Hicksville, Town of
                                                 Oyster Bay, Nassau County, New York 11801

  INTEREST APPRAISED:                            Leased Fee Estate

  NASSAU COUNTY TAX MAP NUMBER:                  Section: 46, Block: 629, Lot: 11

  SITE AREA:                                     152,460+ Sq. Ft. or 3.5+ Acres

  TOTAL GROSS BUILDING AREA:                     57,023+ Sq. Ft.

  ZONING:                                        LI-Light Industry
                                                 Town of Oyster Bay

  YEAR BUILT:                                    Circa 1969

  REMAINING ECONOMIC LIFE:                       30 years

  HIGHEST & BEST USE:

           AS VACANT                             For industrial type development
           AS IMPROVED                           As currently improved

  DATE OF VALUE:                                 November 1, 2019




  VALUE INDICATED BY THE COST APPROACH:          Not Developed

  VALUE INDICATED BY THE INCOME APPROACH:        $6,120,000.00

  VALUE INDICATED BY THE
  SALES COMPARISON APPROACH:                     $6,640,000.00

  ESTIMATED MARKET VALUE:                        $6,200,000.00




  (35611b-19)                           Page 2

                                  General Information              ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 11 of 128 PageID #: 56




                     PHOTOGRAPHS OF SUBJECT PROPERTY




                          FRONT VIEW OF THE SUBJECT BUILDING




                        FRONT / SIDE VIEW OF THE SUBJECT BUILDING




  (35611b-19)                             Page 3

                                    General Information        ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 12 of 128 PageID #: 57



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                            FRONT VIEW OF SUBJECT BUILDING




                                   FRONT / SIDE VIEW




  (35611b-19)                            Page 4

                                   General Information       ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 13 of 128 PageID #: 58



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                                     REAR VIEW




                                     REAR VIEW




  (35611b-19)                           Page 5

                                  General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 14 of 128 PageID #: 59



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                                  INTERIOR OFFICE




                                  WAREHOUSE AREA




  (35611b-19)                           Page 6

                                  General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 15 of 128 PageID #: 60



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                                    OFFICE AREA




                                     FLEX AREA




  (35611b-19)                           Page 7

                                  General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 16 of 128 PageID #: 61



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                                  OFFICE LAVATORY




                                   COUNTER AREA




  (35611b-19)                           Page 8

                                  General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 17 of 128 PageID #: 62



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                                    WAREHOUSE




                                        OFFICE




  (35611b-19)                           Page 9

                                  General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 18 of 128 PageID #: 63



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                             WAREHOUSE AREA HVAC UNIT




                                UNIT ELECTRIC SERVICE




  (35611b-19)                          Page 10

                                  General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 19 of 128 PageID #: 64



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                                    WAREHOUSE




                                   REPAIRED ROOF




  (35611b-19)                          Page 11

                                  General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 20 of 128 PageID #: 65



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                                    WAREHOUSE




                                      LAVATORY




  (35611b-19)                          Page 12

                                  General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 21 of 128 PageID #: 66



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                          EXTERIOR GAS AND ELECTRIC METERS




                          EXTERIOR GAS AND ELECTRIC METERS




  (35611b-19)                          Page 13

                                  General Information        ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 22 of 128 PageID #: 67



                       PHOTOGRAPHS OF SUBJECT PROPERTY




                          BLOOMINGDALE ROAD, FACING SOUTH




                           BLOOMINGDALE ROAD FACING NORTH




  (35611b-19)                           Page 14

                                   General Information      ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 23 of 128 PageID #: 68




                    AERIAL VIEW OF THE SUBJECT PROPERTY




  (35611b-19)                          Page 15

                                  General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 24 of 128 PageID #: 69




                                      DATE OF APPRAISAL


  The date at which Market Value is estimated is November 1, 2019, which is the date of last physical
  inspection and the effective date of this report. This report is being written as of November 14,
  2019.




                                        OWNER CONTACT


  A physical inspection of the subject improvements was conducted by John Fitzgerald representing
  Rogers and Taylor Appraisers, Inc., in the presence of ownership. A complete exterior and interior
  inspection was performed. The roof was not inspected.




                             INTENDED USE OF THE APPRAISAL


  The intended use of this appraisal is for internal purposes.




                            INTENDED USER OF THE APPRAISAL


  The intended user of this report is Sanders Equities.




  (35611b-19)                                   Page 16

                                           General Information         ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 25 of 128 PageID #: 70




                                                MARKET VALUE DEFINED

  Market Value is defined as; the most probable price which a property should bring in a competitive
  and open market under all conditions requisite to a fair sale, the buyer and seller each acting
  prudently and knowledgeably, and assuming the price is not affected by undue stimulus. Implicit
  in this definition is the consummation of sale as of a specified date and passing of title from seller
  to buyer under conditions whereby:

          1.         Buyer and seller are typically motivated;
          2.         Both parties are well informed or well advised, and acting in what they
                     consider their best interest;
          3.         A reasonable time is allowed for exposure in the open market;
          4.         Payment is made in terms of cash in U.S. dollars or in terms of financial
                     arrangements comparable thereto; and
          5.         The price represents normal consideration for the property sold unaffected
                     by special or creative financing or sales concessions granted by anyone
                     associated with the sale.

  "Real estate-related financial transaction" means any transaction involving:


                1.      The sale, lease, purchase, investment in or exchange of real property
                        or interests in property, and the financing thereof;
                2.      The refinancing of real property or interests in real property; and
                3.      The use of real property or interests in property as security for a loan or
                        investment, including mortgage-backed securities.1

  *The Dictionary of Real Estate Appraisal, Sixth Edition, Appraisal Institute, Pg. 188, 2015.


  PROSPECTIVE MARKET VALUE “AS COMPLETE” AND “AS STABILIZED”

  A prospective market value may be appropriate for the valuation of a property interest related to
  a credit decision for a proposed development or renovation project. According to USPAP, an
  appraisal with a prospective market value reflects an effective date that is subsequent to the date
  of the appraisal report. Prospective value opinions are intended to reflect the current expectations
  and perceptions of market participants, based on available data. Two prospective value opinions
  may be required to reflect the time frame during which development, construction, and occupancy
  will occur. The prospective market value-as completed-reflects the property’s market value as of
  the time that development is expected to be completed. The prospective market value –as
  stabilized- reflects the property’s market value as of the time the property is projected achieve
  stabilized occupancy. For an income producing property, stabilized occupancy is the occupancy
  level that a property is expected to achieve after the property is exposed to the market for lease
  over a reasonable period of time and at comparable terms and conditions to other similar
  properties.
  *Appraisal institute, the dictionary of real estate appraisal (Sixth edition, 2015) pages 179-180.




  (35611b-19)                                                   Page 17

                                                          General Information                    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 26 of 128 PageID #: 71



  MARKET VALUE, DEFINED (CONT’D)



  "STABILIZED OCCUPANCY:

      1) The occupancy of a property that would be expected at a particular point in time, considering its
         relative competitive strength and supply and demand conditions at the time, and presuming it is
         priced at market rent and has had a reasonable market exposure. A property is at stabilized
         occupancy when it is capturing its appropriate share of market demand.

      2) An expression of the average or typical occupancy that would be expected for a
         property over a specified projection period or over its economic life.


  *Appraisal institute, the dictionary of real estate appraisal (Sixth edition, 2015) page 219.


  Exposure Time

      1) The time a property remains on the market.

      2) “The estimated length of time the property interest being appraised would have been
         offered on the market prior to the hypothetical consummation of a sale at market value
         on the effective date of the appraisal; a retrospective opinion based on an analysis of
         past events assuming a competitive and open market.” (USPAP, 2016-17 ed.)


  *Appraisal institute, the dictionary of real estate appraisal (Sixth edition, 2015) page 83.

  The reasonable exposure period is a function of price, time and use, not an isolated estimate of
  time alone. The estimated exposure time is 9-months to 12 months.

  Marketing Time:
           “An opinion of the amount of time it might take to sell a real or personal property interest
           at the concluded market value level during the period immediately after the effective
           date of an appraisal. Marketing time differs from exposure time, which is always
           presumed to precede the effective date of an appraisal.”

  *Appraisal institute, the dictionary of real estate appraisal (Sixth edition, 2015) page 140.


  Related information garnered through this process include other market conditions that may affect
  marketing time, such as the identification of typical buyers and sellers for the type of real estate
  involved and typical equity investment levels and/or financing terms. The reasonable marketing
  time is a function of price, time, use and anticipated market conditions such as changes in the cost
  and availability of funds; not an isolated estimate of time alone.
  The estimated marketing time is 9-months to 12 months.


  (35611b-19)                                             Page 18

                                                     General Information                 ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 27 of 128 PageID #: 72



  MARKET VALUE, DEFINED (CONT’D)


  An Extraordinary Assumption can be defined as follows: *

           “An assignment-specific assumption as of the effective date regarding uncertain
           information used in an analysis which, if found to be false, could alter the appraiser’s
           opinions or conclusions. Extraordinary assumptions presume uncertain information that
           might include physical, legal or economic characteristics of the subject property; or
           conditions external to the property, such as market conditions or trends; or the integrity of
           data used in an analysis
           (USPAP 2018-2019 ed.)*

  * 2018-2019 Uniform Standards of Professional Appraisal Practice (USPAP), p.4


  No extraordinary assumptions employed in this report.

  HYPOTHETICAL CONDITION

  A Hypothetical Condition can be defined as follows: *
           1. A condition that is presumed to be true when it is known to be false. (SVP)
           2. A condition, directly related to a specific assignment, which is contrary to what is known by the
           appraiser to exist on the effective date of the assignment results, but is used for the purpose of
           analysis.

  * Appraisal Institute, The Dictionary of Real Estate Appraisal (Sixth Edition, 2015), p.113

  Comment: Hypothetical Conditions are contrary to known facts about physical, legal, or economic
  characteristics of the subject property; or about conditions external to the property, such as market
  conditions or trends; or about the integrity of data used in an analysis. (USPAP, 2016-2017 ed.).

  There are no hypothetical conditions in this report.

  Value in Use*
  The value of a property assuming a specific use, which may or may not be the property’s highest
  and best use on the effective date of the appraisal. Value in use may or may not equal to market
  value but is different conceptually.
  *Appraisal institute, the dictionary of real estate appraisal (Sixth edition, 2015), p.245


  Economic Life*
  The period over which improvements to real property contribute to property value.

  *Appraisal institute, the dictionary of real estate appraisal (Sixth edition, 2015), p.72




  (35611b-19)                                              Page 19

                                                      General Information                 ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 28 of 128 PageID #: 73



  MARKET VALUE, DEFINED (CONT’D)



  Remaining Economic Life*
  The estimated period over which existing improvements are expected to contribute economically to
  a property; an estimate of the number of years remaining in the economic life of a structure or
  structural components as of the effective date of the appraisal; used in the economic age-life method
  of estimating depreciation.

  *Appraisal institute, the dictionary of real estate appraisal (Sixth edition, 2015), p.195




  Effective Age*
  The age of property that is based on the amount of observed deterioration and obsolescence it has
  sustained, which may be different from its chronological age.

  *Appraisal institute, the dictionary of real estate appraisal (Sixth edition, 2015), p.74




  (35611b-19)                                              Page 20

                                                      General Information                 ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 29 of 128 PageID #: 74




                                          PROPERTY IDENTIFICATION


  The property is located on the east side of Bloomingdale Road, approximately 1,156+ feet south
  of South Broadway, in Hicksville, Town of Oyster Bay, County of Nassau, and State of New York.
  The property is identified on the Nassau County Tax Maps as follows: Section: 46, Block: 629,
  Lot: 11. The site has 380+ linear feet of frontage along the east side of Bloomingdale Road, and
  extends to a depth of 632 feet. It contains a total site area of 152,460+ Sq. Ft, or 3.5+ acres. The
  site is irregular in shape and is level at road grade. It is currently zoned LI- Light Industry District
  as identified by the Town of Oyster Bay zoning maps




                                       PROPERTY RIGHTS APPRAISED


  The property is appraised on the basis of Leased Fee Interest.

  A Leased Fee Interest can be defined as:

           “The ownership interest held by the lessor, which includes the right to receive the
           contract rent specified in the lease plus the reversionary right when the lease
           expires."*

  *Appraisal institute, the dictionary of real estate appraisal (sixth edition, 2015), p.128.




  (35611b-19)                                              Page 21

                                                      General Information                 ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 30 of 128 PageID #: 75




                               OWNERSHIP AND OCCUPANCY


  Ownership:                                   69 Bloomingdale LLC

  Occupant:                                    Tenants




                            SALES HISTORY OF THE PROPERTY


  According to county records, the subject has not transferred ownership in the past three years.

  To the best of our knowledge, and according to the owner, the subject property has not been sold
  in the past three years.




  (35611b-19)                                  Page 22

                                          General Information          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 31 of 128 PageID #: 76




                                  SCOPE OF THE APPRAISAL


  The appraisal problem is for the appraiser to develop an opinion of market value for the Leased
  Fee Interest of the subject property “As-Is” as of November 1, 2019 which is the date of last
  physical inspection.

  In order to solve the appraisal problem and develop credible assignment results we have identified
  the subject property by common address and tax map number, conducted a physical inspection of
  the site and improvements and researched recent sales and listings of comparable properties
  throughout the competing market area.

  In developing our opinion of market value for the subject, all three traditional approaches to value
  were initially considered.

  The Cost Approach is a set of procedures through which a value indication is derived for the
  Leased Fee Interest in a property by estimating the current cost to construct a reproduction of (or
  replacement for) the existing structure, including an entrepreneurial incentive, deducting
  depreciation from the total cost, and adding the estimated land value. Adjustments may then be
  made to the indicated fee simple value of the subject property to reflect the value of the property
  interest being appraised. This approach will not be developed due to the difficulty in determining
  depreciation in a building as old as the subject.

  The Income Approach reflects the property’s ability to produce a net operating income. This
  approach is based on the assumption that value is created by the expectation of benefits to be
  derived in the future. Specifically calculated is the amount an investor would be willing to pay to
  receive an income stream plus the reversion value, if any, from a property over a time period. The
  two common valuation techniques associated with the income approach are the direct
  capitalization method and the discounted cash flow (DCF) method. This approach will be
  developed using the Direct Capitalization technique. Since most purchasers of buildings’ in this
  area would analyze the ability of the property to produce a net income, the Income Approach is
  considered to be a reliable and appropriate indicator of value and has been given full consideration
  since leased fee, multi-tenant buildings are typically purchased for investment purposes as
  opposed to owner occupancy.

  The Sales Comparison Approach is a set of procedures in which a value indication is derived by
  comparing the property being appraised to similar properties that have been sold recently, then
  applying appropriate units of comparison and making adjustments to the sale prices of the
  comparables based on the elements of comparison. This approach will be developed and given
  less weight as leased fee, multi-tenant buildings are typically purchased for investment purposes
  as opposed to owner occupancy.

  The utilized approaches to value will be reconciled into a final opinion of value with most emphasis
  placed upon the Income Approach to value.

  (35611b-19)                                   Page 23

                                           General Information          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 32 of 128 PageID #: 77




        CURRENT ECONOMIC CONDITIONS (BY FEDERAL RESERVE DISTRICT)



  October 16, 2019
  Summary of Commentary on Current Economic Conditions by Federal Reserve District

  This report was prepared at the Federal Reserve Bank of Cleveland based on information collected
  on or before October 7, 2019. This document summarizes comments received from contacts outside
  the Federal Reserve System and is not a commentary on the views of Federal Reserve officials.

  OVERALL ECONOMIC ACTIVITY
  The U.S. economy expanded at a slight to modest pace since the prior report as business activity
  varied across the country. Reports from Districts representing states in the southern and western
  U.S. generally were more upbeat than Districts representing the Midwest and Great Plains.
  Household spending was solid on balance: nonauto retail sales increased modestly, while light
  vehicle sales were generally robust. Tourism and travel-related spending was up modestly.
  Housing market conditions changed little. On the business spending side, nonresidential
  construction increased at a slightly slower yet still modest pace, while leasing activity advanced at
  a slow but steady rate. Manufacturing activity continued to edge lower. Contacts in some Districts
  suggested that persistent trade tensions and slower global growth weighed on activity. The early
  impact of a recent auto strike was limited. Freight shipments stabilized after falling during the
  previous reporting period. Bankers in many Districts reported moderately rising loan volumes,
  while activity in nonfinancial services increased solidly. Agricultural conditions deteriorated
  further due to the ongoing impacts of adverse weather, weak commodity prices, and trade
  disruptions. Business contacts mostly expect the economic expansion to continue; however, many
  lowered their outlooks for growth in the coming 6 to 12 months.

  EMPLOYMENT AND WAGES
  On balance, employment rose slightly amid reports of persistent worker shortages. Labor market
  tightness across skill levels and occupations was widely cited as a factor restraining hiring.
  Districts often reported relatively stronger demand for workers in the professional services and
  information technology industries. By contrast, hiring in freight and manufacturing was weak. A
  number of Districts reported that manufacturers reduced their headcounts because orders were soft.
  However, some firms were more concerned about the longer-term availability of workers and
  subsequently chose to reduce hours rather than staff levels. Wages rose moderately in most
  Districts, with upward pressure noted for lower-skill workers in the retail and hospitality industries
  and for higher-skill professional and technical workers. A number of smaller firms reported
  difficulty matching pay offers from larger firms. Broadly, employers continued to use nonwage
  approaches such as bonuses and benefits to attract and retain talent.




  (35611b-19)                                    Page 24

                                            General Information          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 33 of 128 PageID #: 78



  CURRENT ECONOMIC CONDITIONS (BY FEDERAL RESERVE DISTRICT) cont’d


  PRICES
  Most Districts characterized the recent pace of price increases as modest. Both retailers and
  manufacturers noted rising input costs, often for items subject to new tariffs, but retailers had
  relatively more success passing through these cost increases to their customers. Despite a recent
  increase in fuel costs, some reports suggested that shipping rates remained lower than they were
  earlier this year because of excess capacity in the industry.

  Second District--New York

  SUMMARY OF ECONOMIC ACTIVITY
  Growth in the Second District economy was subdued in the latest reporting period. The labor
  market remained very tight, as employment levels were flat, and wage growth picked up slightly.
  Input price pressures have remained moderate, while selling prices have risen modestly.
  Manufacturing activity was up marginally, and transportation business rebounded, while business
  was reported to be weaker in most service industries. Business contacts generally expressed
  considerably less optimism about the near-term outlook. Consumer spending was mixed, with
  strength in auto sales but weakness in other areas. Tourism has remained fairly robust. Housing
  markets have been softer, on balance, though the residential rental market has continued to firm.
  Commercial real estate markets have been steady to softer, and new commercial construction has
  tapered off somewhat. Finally, banks reported a pickup in loan demand from the household sector,
  though the financial sector overall showed further signs of weakening.




  (35611b-19)                                  Page 25

                                          General Information        ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 34 of 128 PageID #: 79



  CURRENT ECONOMIC CONDITIONS (BY FEDERAL RESERVE DISTRICT) cont’d

  Second District--New York

  EMPLOYMENT AND WAGES
  The labor market has remained stable and very tight across the District, but hiring has been
  subdued. Business contacts have continued to report trouble finding workers to fill a wide range
  of jobs such as construction contractors, truck drivers, auto mechanics, IT professionals,
  accountants, retail clerks, and nursing home attendants. A major New York City employment
  agency noted that almost all job candidates are merely jumping from other jobs. However, an
  upstate contact maintains that there has been a decrease in job-hopping.

  Businesses overall continued to report little change in staffing levels. Contacts in real estate,
  education & health, and leisure & hospitality reported continued modest net hiring, while those in
  manufacturing, wholesale trade, transportation, and information reported modest declines in
  employment, on balance. Looking ahead to the next six months, businesses in manufacturing and
  most service sectors still plan on adding to staff; however, wholesale trade and information
  businesses anticipate modest declines in employment.

  While businesses generally report that wage growth has remained moderate, there has been more
  widespread escalation in some lower-wage industries such as retail trade and leisure & hospitality.
  A large New York City employment agency notes that finance-sector firms are largely holding the
  line on salary increases, and there is a wide gap between salary offers and job-seekers' demands.


  PRICES
  Businesses in most sectors indicated continued moderate increases in input costs and modest
  growth in selling prices. However, retailers have been reporting increasingly widespread hikes in
  the prices they pay, and, to a somewhat lesser extent, in the prices they charge. One contact at a
  major chain noted that tariffs were raising costs, particularly on home goods, but that consumers
  were resistant to price increases on such merchandise. Contacts in the leisure & hospitality sector,
  however, have held prices steady and, in some cases, lowered prices. For example, rates on New
  York City hotel rooms and Broadway theater tickets have receded.

  Looking ahead, contacts in retail, wholesale, transportation, and manufacturing expressed a greater
  inclination to raise prices than others. Manufacturers and wholesalers anticipated the most
  widespread hikes in prices paid.




  (35611b-19)                                   Page 26

                                           General Information          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 35 of 128 PageID #: 80



  CURRENT ECONOMIC CONDITIONS (BY FEDERAL RESERVE DISTRICT) cont’d

  Second District--New York

  CONSUMER SPENDING
  Retail sales have softened in recent weeks and were mostly little changed from a year earlier. A
  major retail chain noted that sales were down and somewhat below plan in September, partly
  reflecting weak demand for home goods. On a more positive note, some upstate New York retailers
  reported continued modest growth in both sales activity and shopper traffic. In general, inventories
  were said to be near desired levels, helped by increased discounting over the summer.

  Sales of both new and used vehicles have remained solid in recent weeks, according to dealers in
  upstate New York. Inventories of new vehicles remained somewhat above desired levels, but there
  is some concern about maintaining ample inventories (especially of parts) if the GM strike drags
  out. Dealers indicated that service departments have remained busy and characterized consumer
  credit conditions as being in good shape.

  MANUFACTURING AND DISTRIBUTION
  Manufacturers reported steady to slightly rising business activity. On the distribution side,
  transportation contacts indicated a modest pickup in activity, while wholesalers noted a significant
  drop-off in business.

  Looking ahead, manufacturers and wholesalers have grown less optimistic about the near-term
  outlook, while transportation firms have become somewhat more optimistic. Contacts in all these
  sectors have expressed ongoing concern about tariffs and trade tensions and the related uncertainty
  going forward.

  SERVICES
  Businesses across almost all service industries reported some weakening in activity, on balance,
  since the last report. However, contacts in leisure & hospitality noted a leveling off in activity,
  following a substantial pickup in the last report. Broadway theaters reported that attendance and
  revenues picked up noticeably in the second half of September, following a sluggish spell in
  August and early September. Hotel occupancy remained solid across most of the District.

  Other service industries reported softening activity—particularly those engaged in information
  services. Finance and real estate firms reported notable weakening, while professional & business
  and education & health service firms reported flat to modestly declining activity. Service firms, in
  general, have grown somewhat less optimistic about the near-term outlook.




  (35611b-19)                                   Page 27

                                           General Information          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 36 of 128 PageID #: 81



  CURRENT ECONOMIC CONDITIONS (BY FEDERAL RESERVE DISTRICT) cont’d

  Second District--New York

  REAL ESTATE AND CONSTRUCTION
  Housing markets across the District have been mixed but, on balance, softer since the last report.
  The home sales market has weakened, especially in New York City, whereas rental markets have
  continued to strengthen moderately.

  Prices of New York City condos and co-ops, which had been fairly steady through mid-year,
  slipped noticeably in the third quarter—most sharply in Manhattan. A local real estate expert noted
  that, while the city's "mansion tax" (effective July 1) has curtailed high end sales, the price declines
  have occurred across the spectrum. Moreover, the inventory of resale inventories has risen
  noticeably. In contrast, home prices in the suburbs north of New York City have continued to rise
  slightly, while sales volume and inventory levels have been steady.

  The rental market has continued to trend stronger. Residential rents have continued to rise at a 3-
  5 percent pace, and the high end of the market has out-performed in recent months. Rental vacancy
  rates have declined further in New York City, and landlord concessions have continued to recede,
  though they remain fairly prevalent.

  Commercial real estate markets across the District have generally been steady to slightly softer.
  Office rents have been mostly flat, while availability rates have been mixed but up slightly, on
  balance, while leasing activity has slowed. Industrial markets have shown some signs of softening:
  rents have continued to rise but at a slower pace, while availability rates have begun to trend up.
  The market for retail space has remained soft.

  New multi-family construction starts have weakened noticeably across the New York City area,
  though there has been a modest pickup in upstate New York. Ongoing multi-family construction
  has remained fairly brisk. New office and industrial construction has weakened slightly across the
  District.


  BANKING AND FINANCE
  Small to medium sized banks in the District reported a rise in demand for consumer loans and
  residential mortgages but steady demand for commercial mortgages and C&I loans. Bankers
  reported higher refinancing activity. Banks reported unchanged credit standards and narrowing
  spreads across all loan categories. Contacts also reported widespread decreases in the average
  deposit rate. Finally, banks reported lower delinquency rates for consumer loans, but stable
  delinquencies across other categories.




  (35611b-19)                                     Page 28

                                             General Information          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 37 of 128 PageID #: 82




                                     NASSAU COUNTY DATA
                                                    2019
  Nassau County is located on the central western portion of Long Island, New York. Long Island
  is approximately 120 miles long, 12-16 miles wide and contains a total area of 1,372+ square
  miles

 Included in the area of Long Island are the
 Boroughs of Brooklyn and Queens, which are
 part of New York City, and the counties of
 Nassau and Suffolk. Physically, Nassau
 County is situated at the approximate midpoint
 of Long Island, New York, lying between the
 New York City Boroughs of Brooklyn and
 Queens to the west, and Suffolk County to the
 east. North of Nassau County is Long Island
 Sound and to the south lies the Atlantic Ocean.
 Nassau County occupies 286.7 square miles of
 this area. Midtown Manhattan is a little more               TOTAL LAND AREA:            NASSAU COUNTY
 than 15 miles from the Queens-Nassau County                 Square Miles: 286.7
 line.                                                       Current Population: 1,349,233


 Nassau and Suffolk County each has its share                Prior to World War II, Nassau County was
 of pleasurable amenities that make Long Island              primarily farmland and estate area. After the
 such a desirable area to live, work and play.               Second World War there was considerable
 With 1,180 miles of shoreline, both counties                migration from New York City eastward into
 have numerous beaches and other water sports                Nassau County.
 recreational facilities, which attract much
 tourism.

 LOCAL GOVERNMENT
 Nassau County is divided into two cities and three towns. Within the two cities, the county is divided
 into three townships: Town of Hempstead, Town of North Hempstead, and the Town of Oyster Bay.
 The county’s two cities are geographically within towns but politically independently of them. Each
 has a local government responsible for city finances and administration. The mayor prepares a budget
 that must be submitted to the board of trustees for approval. The board sets a tax rate to support the
 budget and supervises the collection of taxes. The board is also responsible for the safety and welfare
 of inhabitants and the protection of property. Special districts were created to provide specific
 services to people within specific geographical area. They include fire protection, garbage removal,
 parks, water and sewer districts. There are also lighting, sidewalk and escalator districts in certain
 areas. Districts are administered either by locally elected commissioners or directly by the towns.
 Districts generally serve residents of hamlets, but many districts cut across municipal borders and
 serve areas in both villages and hamlets. The City of Glen Cove is governed by a mayor and six
 councilmen, all elected for two-year terms.

  (35611b-19)                                      Page 29

                                           General Information                 ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 38 of 128 PageID #: 83



 NASSAU COUNTY DATA (CONT’D)

 VILLAGES AND HAMLETS

 Nassau County also contains 70 unincorporated hamlets
 and 64 villages with their own elected officials, including
 a mayor and a village board. Each village has an elected
 mayor, four to six elected trustees, a clerk and a treasurer.
 The counties have no village government. Services for
 residents of these areas are provided by the towns and
 by special districts. They may also have such officials as
 an engineer, superintendent of public works, an auditor,
 justice of the peace, an attorney and other officials they
 consider necessary. The villages are responsible for
 their local legislation, licensing, zoning ordinances and,
 in some instances, their own police departments.

 SCHOOL DISTRICTS
 Nassau County has over 50 school districts, and approximately 315 public schools. Nassau County
 school districts operate with their own District Superintendents, board members, educators, teachers,
 and staff.
 Nassau and Suffolk Counties are comprised of 127 public school districts and nearly twice as many
 private schools. Both school districts provide excellent special education programs and nationally
 leading ESL and Bilingual education options. Although the number grows each year, it is estimated
 that nearly half a million students, instructed by approximately 35,800 teachers, attend Long Island
 public and private schools. Both private and public school districts on Long Island, including those
 located in Suffolk County, are noted to be among the highest ranking school districts in the US.


 Long Island Public Schools:                                  Long Island Private Schools:
        Total # of Districts:    127                                Total # of Schools:    230
        Total # of Students:     476,000                            Total # of Students:   53,000
        Total # of Teachers:     35,800                             Total # of Teachers:   5,000



 Upon leaving the ranks of private or public school system, Long Island also offers a variety of higher
 education opportunities to its residents. Roughly 88% of the graduating classes each year embark on
 the voyage into the higher education ranks, and in Long Island, they have the option of seventeen
 different 4 year degree colleges and universities, 8 two/three year junior colleges, and five
 professional institutions. Just a few of the Long Island schools of higher learning are: Hofstra
 University, Dowling College, New York Institute of Technology, St. Joseph College, Nassau
 Community College, SUNY Stony Brook, and Touro Law College, plus many others.




 (35611b-19)                                      Page 30

                                             General Information                ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 39 of 128 PageID #: 84



 NASSAU COUNTY DATA (CONT’D)



 POPULATION
 According to US Census Bureau statistics, the population estimate for Nassau County in July 2018
 was 1,358,343, indicating a 1.4% increase from April 1, 2010.

 The following chart shows population growth for Nassau County to current estimates:




 The following chart shows population growth for Nassau County as compared to Suffolk County from
 2010 through most recent year estimate:




 (35611b-19)                                Page 31

                                       General Information           ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 40 of 128 PageID #: 85



 NASSAU COUNTY DATA (CONT’D)

 Economic Summary




 (35611b-19)                          Page 32

                                 General Information      ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 41 of 128 PageID #: 86



 NASSAU COUNTY DATA (CONT’D)




 (35611b-19)                          Page 33

                                 General Information      ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 42 of 128 PageID #: 87



 NASSAU COUNTY DATA (CONT’D)

 Long Island Labor Market

 According to the New York State Department of Labor, five out of nine private industry sectors
 gained jobs in February 2018 as compared to the previous year. Health care and social assistance
 continues to be a leader in job growth on Long Island, gaining 7,300 jobs over-the-year. The trade,
 transportation and utilities sector grew by 6,900; professional and business services grew by 4,500;
 natural resources, mining and construction grew by 4,200; and other services grew by 1,400 over the
 past year. New restaurant openings along with normal seasonal gains in this sector could be a boost
 to the area’s labor market in coming months.
 The following chart indicates labor force for Nassau County as of March 2019 as 709,422, as
 compared to March 2018 at 700,174:




 The following chart indicates average weekly earnings of all employees for Nassau County as of
 March 2019:




 (35611b-19)                                  Page 34

                                         General Information           ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 43 of 128 PageID #: 88



 NASSAU COUNTY DATA (CONT’D)

 UNEMPLOYMENT

 The following chart indicates unemployment rate for Nassau County as of March 2019 at 3.5%,
 according to the U.S. Department of Labor.




 As reported in Newsday, Long Island's unemployment rate for March 2019 was 3.5 percent, down 0.7 percentage points from a year
 ago, the state Department of Labor reports. The rate in the towns of Riverhead and Southampton fell the most, 1.1 percentage points.
 Rockville Centre had the lowest rate, 2.8 percent, down 0.6 percentage points from a year ago. The state rate was down 0.5
 percentage points to 4.1 percent.

 The chart below shows March rates for 2019 as reported by Newsday:




 EMPLOYMENT BASE
 The employment base on Long Island has become more diversified in the past ten years. The loss of defense
 jobs hurt the Long Island economy, but allowed the economy to become less dependent on one industry. In
 2002, 30 private employers each had more than 2,100 workers on Long Island. These employers cover a wide
 range of industries, including medical care, banks, educational institutions, department stores, and
 manufacturers.
 The following job titles (and their annual median wage) are likely to see greater than normal growth through
 the end of 2019:




 (35611b-19)                                                Page 35

                                                      General Information                      ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 44 of 128 PageID #: 89



 NASSAU COUNTY DATA (CONT’D)


 EMPLOYMENT BASE

                                                                  TOP MAJOR EMPLOYERS ON LONG ISLAND
     Registered nurses ($83,220)
     Helpers – carpenters ($26,460)
     Medical scientists, excluding epidemiologists ($95,130)
     Personal care aides ($25,400)
     Software developers, applications ($97,380)




 HOUSEHOLDS
 The household count in Nassau County has changed from 447,387 in 2000 to 468,593 in the current
 year. The five-year projection of households is 446,906, a change of 0.09 percent annually from the
 current year total. Average household size is currently 2.95, compared to 2.93 in the year 2000. The
 number of families in the current year is 342,707 in Nassau County.

 HOUSEHOLDS BY INCOME
 Households in Nassau County, NY have a median annual income of
 $108,133, which is more than the median annual income of $60,336
 across the entire United States. This is in comparison to a median
 income of $105,870 in 2017, which represents a 2.1% annual
 growth.

 Look at the chart to see how the median household income in Nassau County, NY compares to that
 of it's neighboring and parent geographies.




 (35611b-19)                                     Page 36

                                            General Information            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 45 of 128 PageID #: 90



 NASSAU COUNTY DATA (CONT’D)

 SUPPLY AND DEMAND
 As reported in the Douglas Elliman Quarterly Survey report for
 the 1st quarter of 2019, Long Island Sales Report, Long Island
 housing market continued to rise, compiling 24th consecutive
 quarters without a year over year decline. Median sales price
 rose 4.9% to $429,999 from the same period last year. Average
 sales price showed similar pattern rising 4.1%. Luxury median
 sales price increased 7.5%, making the first year over year gain
 in 5 quarters.

 Days on market, the average number of days from the
 original listing date to the contract date, was 3 days faster,
 falling to 81 days from 84 days from the year-ago quarter.
 Listing discount, the percentage difference between the
 original list price and the contract price, remained the same
 at 3.7% from the year-ago quarter




 HOUSING – ABSORPTION RATE BY COUNTY
          As reported by Miller Samuel – 1st Quarter of 2019




 (35611b-19)                                            Page 37

                                                   General Information   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 46 of 128 PageID #: 91



 NASSAU COUNTY DATA (CONT’D)


          NASSAU COUNTY
 There were 2,570 sales in the first quarter of 2019, down slightly from 2,583 sales in the same period last year
 while listing inventory increased over the same period. The median sales price of a Nassau County property
 was $510,000, up 4.3% from the previous year quarter. Average sales prices rose slightly 2.36% from the
 previous quarter.




 (35611b-19)                                       Page 38

                                              General Information               ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 47 of 128 PageID #: 92



 NASSAU COUNTY DATA (CONT’D)




        The Q4 Long Island Industrial Market remained tight           The average vacancy rates for the Long Island
         with limited vacancies. Industrial property usage              Industrial Market rose slightly to 3.5%, 10 basis
         benefited from the strengthened economy.                       points (BPs) up from Q3, with 3.8% in Nassau County
         Economic statistics show that current economic                 and 3.3% in Suffolk County.
         growth is strong. Continuing previous momentum,               The average rental rates for the Long Island
         the U.S. economy grew at 3.4 percent in Q3 followed            Industrial Market rebounded to $13.05 per square
         by the strongest GDP of 4.2 in Q2. Employment was              foot (psf) NNN, a 7.14% increase quarter‐over‐
         at historical highs with an extremely low average              quarter, and a 24.76% increase year‐over‐year.
         unemployment rate of 3.13% in Q4 and the current              Absorption on Long Island picked up and absorbed
         rate stands at 3.9%. The industrial market has                 negative 99,197 square feet (sf), up from negative
         benefited from uptick in GDP and the rapid growth              237,560 sf.
         of E‐Commerce. In addition, the Federal Reserve               The Q4 Long Island industrial leasing activity climbed
         raised interest rates for the fourth time this year,           to 726,652 sf, which saw a big increase of 30.90%
         which indicate strong market fundamentals and a                from Q3, yet it was still well below the 1.4 million
         continuous growth of the general economy and real              square feet from a year ago. The Q4 industrial
         estate market.                                                 property sales hit the record levels which attained a
        The manufacturing sector continues with its                    total transaction volume of $373.4 million, 14.31%
         moderate performance despite a slight decrease in              up from 2017. The average sales price improved to
         the     Institute   for    Supply    Management’s              $114.00 psf from $110.00 psf in Q3 with lowering
         Manufacturing Purchasing Managers Index (PMI)                  average cap rates of 7.80% in Q4.
         from the average of 59.7 in Q3 to 57.0 in Q4.




                                                                    




 (35611b-19)                                           Page 39

                                                  General Information                   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 48 of 128 PageID #: 93



  NASSAU COUNTY DATA (CONT’D)




  (35611a-19)                          Page 40

                                  General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 49 of 128 PageID #: 94



  NASSAU COUNTY DATA (CONT’D)



  TRANSPORTATION
  Transportation in Nassau County is predominantly by private automobile. The private automobile
  accounted for 84% of all means of transportation to or from work. A network of expressways and
  parkways serve Nassau County. The Long Island Expressway, Northern and Southern State
  Parkways, are the main east/west highways connecting Suffolk County and the City of New York.
  The Meadowbrook and Wantagh State Parkways and the Seaford-Oyster Bay Expressway are the
  main north/south arteries connecting the north and south shores of the island.
  The Long Island Rail Road operates two main lines and several branches through Nassau County.
  In addition to providing frequent commuter service to and from New York City, the Long Island
  Rail Road carries tons of freight to the island's industries.
  The railroad maintains 134 stations conveniently located in major communities. Although the
  railroad has been much maligned, it is one of the largest commuter lines in the country.
  Although bus transportation is available, it only accounts for a small percent of the means of
  transportation. This mode of transportation has not been well-developed in the Nassau County
  area and cannot be considered a viable means of transportation until additional funds are expended
  for its development.
  Transportation out of the area via airplane is provided by various airports located in close
  proximity to the County. Included are Kennedy Airport, LaGuardia Airport and Islip-MacArthur
  Airport. MacArthur Airport has recently been added to the National Registry of Airports. It
  should also be noted that both Kennedy and LaGuardia are among the busiest airports in the world.

  LATEST DEVELOPMENT PROJECTS FOR NASSAU COUNTY

  Syosset
  Cerro Wire
  The Plan: 750,000 square foot, $500 million upscale mall on the site of the former Cerro Wire and Cable
  Co.

  Glen Cove
  Glen Isle
  The Plan: Mixed-use waterfront development on 56 acres, including 860 residential units and a 250-room
  hotel.

  Uniondale
  The Lighthouse at Long Island
  The Plan: Transform the 150 acre site at the Nassau Veterans Memorial Coliseum site into a 5.5 million
  square foot mixed-use development with a new Islanders arena, five-star hotel, luxury apartments, Class
  A office space, a convention center and 500,000 square feet of retail space.




  (35611a-19)                                    Page 41

                                            General Information           ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 50 of 128 PageID #: 95



  NASSAU COUNTY DATA (CONT’D)



  CONCLUSION

  The economic outlook for the country is mixed, with Long Island actually faring better than most
  regions by the end of the 4th Quarter of 2018. The employment base on Long Island has become
  more diversified in the past ten years. The loss of defense jobs hurt the Long Island economy, but
  allowed the economy to become less dependent on one industry. Long Island has emerged into a
  service-based economy, with the most growth seen in professional and business services.

  Overall, the near-term outlook for Long Island’s economy is cautiously optimistic, with moderate
  growth continuing through 2019. Commercial value declines have slowed throughout Long Island
  and now have appeared to stabilize. While some markets have fared better than others, the Long
  Island housing market is showing strength. Nassau County’s economy continues to grow faster
  than the national economy.




  (35611a-19)                                  Page 42

                                          General Information         ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 51 of 128 PageID #: 96




                                                   AREA DATA
                                                 TOWN OF OYSTER BAY
                                                        2019

  The Town of Oyster Bay is one of three towns in
  Nassau County, New York. The town occupies the
  eastern sector of Nassau County, and is the only town
  in the county to extend from the North Shore to the
  South Shore of Long Island. The town is bordered on
  the north by the Long Island Sound, on the west by the
  Towns of Hempstead and North Hempstead, on the east
  by Suffolk County and on the south by the Atlantic
  Ocean. The Town of Oyster Bay is the second largest
  township within Nassau County, encompassing 104.3
  square miles.
  The town is headed by an elected Town Supervisor
  whose responsibilities include presiding over meetings
  of the Town Council and directing the legislative and
  administrative function of that body. The position also
  entails creating and implementing the town's budget. The Town Council is comprised of six voting
  Council members, one member from each of the town’s six districts. Their primary function is to
  adopt the annual budget, adopt and amend the town code and building zone ordinances, adopt all
  traffic regulations, and hear applications for changes of zone and special exceptions to zoning
  codes. Other elected officials in the town include the Town Clerk and the Receiver of Taxes. The
  Town Clerk is responsible for issuing birth, marriage, and death certificates and is considered the
  town's record keeper.

                                               TOTAL LAND AREA
                                              Square Miles: 104.3 square miles
                                             Consisting of 18 hamlets, 18 Villages


  The town of Oyster Bay is a patchwork of the following 18 incorporated villages and 18 hamlets:

  Villages

        Bayville                           Farmingdale                                Old Brookville
        Brookville                         Lattingtown                                Old Westbury (This village is shared
        Centre Island                      Laurel Hollow                               with the Town of North Hempstead.)
        Cove Neck                          Massapequa Park                            Oyster Bay Cove
        East Hills (This village is        Matinecock                                 Roslyn Harbor (This village is shared
         shared with the Town of North      Mill Neck                                   with the Town of North Hempstead.)
         Hempstead.)                        Muttontown                                 Sea Cliff
                                                                                        Upper Brookville




  (35611a-19)                                            Page 43

                                                   General Information               ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 52 of 128 PageID #: 97



 AREA DATA (CONT’D)
 (TOWN OF OYSTER BAY)

 Hamlets
         Bethpage                                   Hicksville                    Oyster Bay*
         East Massapequa                            Jericho                       Plainedge
         East Norwich                               Locust Valley                 Plainview
         Glen Head                                  Massapequa                    South Farmingdale
         Glenwood Landing (part)                    North Massapequa              Syosset
         Greenvale (part)                           Old Bethpage                  Woodbury

     * Within the Town of Oyster Bay, there is also a hamlet named Oyster Bay.

 HISTORY
 The area was originally part of the colony of New Amsterdam. It was purchased by the Dutch
 West India Company from local Indians in 1639, although a border dispute erupted between the Dutch
 and English in 1640. In 1650, the Treaty of Hartford established a boundary between Dutch and
 English claims, although it did not end the dispute. The Dutch meant the eastern border was present-
 day Cold Spring Harbor and the English meant it included all of the water connected to present-day
 Oyster Bay Harbor. Meanwhile, England came under control of Oliver Cromwell as a republic, and
 smugglers took advantage of the unresolved border dispute. English settlers made their first purchase
 of land in Oyster Bay from the Matinecock tribe in 1653. When the English monarchy was restored
 in 1660, King Charles gave Long Island to his brother James, leading to the Dutch relinquishing
 control of all of New Amsterdam. In 1667, the settlement of Oyster Bay received its charter from the
 English colony of New York, and became the Township of Oyster Bay.

 During most of the American Revolution, the town was under the control of English forces. It was
 originally part of Queens County, until 1898 when the western portion of Queens County was
 amalgamated into New York City and Nassau County was created in 1899. Nassau County is
 comprised of three towns, including the Town of Oyster Bay, Hempstead and North Hempstead.

 The Town of Oyster Bay is one of the finest communities in the nation. Stretching from the Atlantic
 Ocean on its southern border to the Long Island Sound on the North Shore, each of the town's
 communities has a distinctly unique flavor. Collectively, they boast pristine beaches, beautiful
 waterfronts, picturesque parks, nature preserves, wildlife sanctuaries, historic sites, fine shopping,
 and more.

 An exceptional town government has resulted in some of the finest municipal services found
 anywhere. From outstanding recreational facilities and environmental preservation efforts, to
 programs tailored specifically for children, senior citizens and the handicapped, the progressive town
 government has contributed greatly to the superior quality of life residents enjoy there.

 The Town of Oyster Bay boasts one of the most revered suburban environments in the country with
 all the trimmings. The town's suburban communities are famous for manicured lawns and quaint
 shopping areas as well as sprawling malls and diverse terrain, evident as one travels from the level
 south shore to the hilly north shore.


 (35611b-19)                                                   Page 44

                                                         General Information     ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 53 of 128 PageID #: 98



 AREA DATA (CONT’D)
 (TOWN OF OYSTER BAY)


 HISTORY (CONT’D)
 The northernmost sector of Oyster Bay contains some of
 the most prestigious and wealthy communities within the
 county.      These areas include Oyster Bay Cove,
 Muttontown, Mill Neck, Lattingtown, Brookville,
 Matinecock, Old Westbury, and sections of Glen Cove.
 These areas, which are generally located close to the north
 shore line, are primarily upper income in character.
 The village of Oyster Bay Cove, in the Town of Oyster
 Bay, Nassau County, New York, was incorporated on
 December 29, 1931. Its boundaries were extended to its
 present limits in October 1932 and November 1963. The
 primary purpose in organizing the village was to give its
 citizens direct participation in the governing of their own
 affairs. A second purpose was to maintain a predominantly open country and residential character of the
 neighborhood.
 The Village of Oyster Bay owns a small recreation area adjacent to the bay on the north side of Cove
 Road, several hundred feet west of Cove Neck Road. This area is restricted to Oyster Bay Cove residents
 and their guests.

 AREA ATTRACTIONS
 Area attractions within the Town of Oyster Bay include Sagamore Hill, the former residence and summer
 White House of Theodore Roosevelt, the 26th President of the United States.

         Sagamore Hill National Historic Site in Oyster Bay

                                        The Sagamore Hill National Historic Site was established in 1962 to preserve the former
                                        home and summer White House of Theodore Roosevelt as a unit of the National Park
                                        Service. Almost all of the furnishings are original. Included on the site is the Theodore
                                        Roosevelt Museum, which chronicles the life and career of the President. The 83-acre
                                        estate provides a natural backdrop for a magnificent collection of trees, rare shrubs and
                                        plants, beautiful flower beds and an interpretive nature trail.


 Other area attractions include:
        Theodore Roosevelt Sanctuary & Audobon Center                 Bayville Historical Museum
        Sea Cliff Village Museum                                      Garvies Point Museum
        Townsend Manor                                                Old Bethpage Village Restoration
        Planting Fields Arboretum                                     Muttontown Preserve
        Oyster Bay Golf Course                                        Syosset/Woodbury Park




 (35611b-19)                                           Page 45

                                                 General Information                      ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 54 of 128 PageID #: 99



 AREA DATA (CONT’D)
 (TOWN OF OYSTER BAY)


 LAND USE


 The following charts show the land use for the Town of Oyster Bay in comparison to Long Island
 according to Long Island Index.com:




 *Data sources
  Nassau County Planning Department and Suffolk County Planning Department




 POPULATION
 The most recent Census estimate for 2018 indicated a population of 298,388 for the Town of Oyster
 Bay, while the 2015 indicated a population of 298,768. This represents an increase of 380 persons in
 two years. The 2010 Census indicated a population of 293,376, representing a 1.4% increase.




 (35611b-19)                                               Page 46

                                                      General Information    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 55 of 128 PageID #: 100



  AREA DATA (CONT’D)
  (TOWN OF OYSTER BAY)


  Oyster Bay has an unemployment rate of 3.0%. The US average is 5.2%. Oyster Bay has seen the
  job market increase by 1.8% over the last year. Future job growth over the next ten years is predicted
  to be 39.9%, which is higher than the US average of 38.0%. Tax Rates for Oyster Bay is 8.6%. The
  US average is 6.0%. Income and Salaries for Oyster Bay resident is $74,419 a year. The US average
  is $28,555 a year. The Median household income of Oyster Bay resident is $108,438 a year. The US
  average is $53,482 a year.




  (35611b-19)                                   Page 47

                                           General Information            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 56 of 128 PageID #: 101



  AREA DATA (CONT’D)
  (TOWN OF OYSTER BAY)


  EMPLOYMENT
  Within the Oyster Bay Township in Hicksville is Northrop Grumman Corp. which is the ninth largest
  employer of people on Long Island with
  approximately 5,000+ currently employed. This
  employer is vital to the stability and economic well-
  being of the Town of Oyster Bay and Nassau County
  in general. Due to recent government cutbacks,
  however, Northrop Grumman has been forced to
  reduce its payroll, which has created unemployment.

  The income per capita in Oyster Bay is 44.7%
  greater than the New York average and 65.6%
  greater than the National average. The median
  household income in Oyster Bay is 43.1% greater
  than the New York average and 55.6% greater than
  the National average. The median household income in Oyster Bay for owner occupied housing is
  64.5% greater than the median household income for renter occupied housing in Oyster Bay.
  The poverty level in Oyster Bay is 70.7% less than the New York average and 70.7% less than the
  National average. The median earnings for males in Oyster Bay is 43.4% greater than the median
  earnings for females in Oyster Bay


  UNEMPLOYMENT
  The following table shows unemployment rates for the Town of Oyster Bay, as reported by the New York
  State Department of Labor. In May 2019, the unemployment rate for Oyster Bay was 3.0%. By comparison,
  the unemployment rate for New York State was 6.3% for the same month/year.




  (35611b-19)                                  Page 48

                                          General Information            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 57 of 128 PageID #: 102



  AREA DATA (CONT’D)
  (TOWN OF OYSTER BAY)

  HOUSING
  The housing demand in the Town of Oyster Bay increased within the last five years. Apartment
  complexes are at 100% occupancy and most have established waiting lists. Conversions of these
  complexes also has been a recent trend especially in the City of Glen Cove and in the villages where
  most of the apartment complexes are located. There is a great demand for housing as the Town of
  Oyster Bay is in good proximity for commutation to New York City.

                                                                                        2018 Housing Units
                                                      2010 Census Bureau
     NAME                                                 Population Total         Total       Occupied         Vacant
     Nassau County                                                1,369,514       473,496        448,528         24,968
     Glen Cove city                                                  26,964        10,352          9,764            588
     Hempstead town                                                 759,757       256,734        246,456         10,278
     Long Beach city                                                 33,275        16,450         14,809          1,641
     North Hempstead town                                           226,322        81,961         78,080          3,881
     Oyster Bay town                                                298,388       102,849         99,419          3,430
  Taken from 2010 US Census Bureau




  HOUSING MARKET SOUTH SHORE Nassau County
             Number of sales decreased annually for the second time in three quarters
             Total pending sales slipped year over year for the fifth straight quarter
  According to the Douglas Elliman, 1st Qtr. 2019 report, in the South Shore of Nassau County, there
  were 882 sales in the first quarter 2019 unchanged from the prior quarter year. There was a slight
  decrease in the days on market to 80 from the previous quarter year at 87, a -8.0% decrease. Listing
  inventory increased 6.3% from 1st Qtr 2018 to 1st Qtr 2019 to 1,475 with a median sales price of
  $485,000.
             NASSAU COUNTY - SOUTH SHORE




                 *LONG ISLAND MARKET OVERVIEW 1ST QTR 2019. DOUGLAS ELLIMAN.COM




  (35611b-19)                                              Page 49

                                                     General Information              ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 58 of 128 PageID #: 103



  AREA DATA (CONT’D)
  (TOWN OF OYSTER BAY)


  NORTH SHORE Nassau County


  According to the Douglas Elliman, 1st Qtr. 2019 report, in the North Shore of Nassau County, there
  were 459 sales in the first quarter of 2019 and 484 in the prior quarter year. That was a decrease of
  5.2%. There was a decrease in the days on market to 104 from the previous quarter year at 109, a
  4.6% decrease.

  LONG ISLAND MARKET OVERVIEW 1ST QTR. 2019 NEW ELLIMAN.COM




  (35611b-19)                                         Page 50

                                                 General Information     ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 59 of 128 PageID #: 104



  AREA DATA (CONT’D)
  (TOWN OF OYSTER BAY)



  According to the Trulia, Oyster Bay market trends indicate an increase of $7,500 (1%) in median home
  sales over the past year. The average price per square foot for this same period fell to $376, down from
  $516.




  The median sales price for homes in Oyster Bay for Mar 27 to Jun 26 was $960,000 based on 15 home
  sales. Average price per square foot for Oyster Bay was $376, a decrease of -27% compared to the same
  period last year. The median rent per month for apartments in Oyster Bay for Jun 1 to Jul 1 was $2,800.




  (35611b-19)                                   Page 51

                                           General Information             ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 60 of 128 PageID #: 105



  AREA DATA (CONT’D)
  (TOWN OF OYSTER BAY)


  UTILITIES
  PSEG (formerly LIPA) is the sole public gas and electric company on Long Island. Rates that this utility
  are allowed to charge are controlled by the New York State Public Service Commission. The Oyster
  Bay Water District and the Jericho Water District serve the Village residents. The Oyster Bay Sewer
  District serves the Village along Oyster Bay Cove Road (East Main Street) and part of Sandy Hill
  Road. Much of the Village depends for its waste removal upon approved private septic and cesspool
  systems.

  TRANSPORTATION
  The highways are adequate and well maintained. The Long Island Expressway, Northern State
  Parkway, Southern State Parkway, Sunrise Highway and Jericho Turnpike are the heavier traveled
  east/west roadways and the Seaford Oyster Bay Expressway and Route 106/107 are the most
  frequently traveled north/south roadways.
  Public transportation is available via County operated bus service, and rail transportation is provided
  by the Long Island Railroad with station stops located in the northern, central and southern portions
  of the Town.

  MUNICIPAL ADMINISTRATION
  The Town is administered by a Supervisor and six elected Councilmen.

  SCHOOL SYSTEM
  There are 11 school districts in the Town of Oyster Bay that are totally independent of local
  government. Each district is administered by a school board elected by the residents of that district,
  though they are subject to the direct control of the New York State Department of Education. Though
  their taxes are collected through the town's Receiver of Taxes, each school district handles its own
  finances and tax rate.
  COLLEGES/UNIVERSITIES IN NASSAU COUNTY/CLOSE PROXIMITY

          HOFSTRA UNIVERSITY                                     ADELPHI UNIVERSITY
          FRANKLIN CAREER INSTITUTE                              NEW YORK INSTITUTE OF TECHNOLOGY-OLD WESTBURY
          SUBURBAN TECHNICAL SCHOOL                              SUNY COLLEGE AT OLD WESTBURY
          LEARNING INSTITUTE FOR BEAUTY SCIENCES                 LONG ISLAND UNIVERSITY-C W POST CAMPUS
          NASSAU COMMUNITY COLLEGE                               CUNY QUEENSBOROUGH COMMUNITY COLLEGE
                                                                  ST JOHN'S UNIVERSITY-NEW YORK


  TAXES
  Oyster Bay Town's taxes are comparable to the taxes in its bordering townships. They have increased
  over the last several years at a rate of 5% per annum.




  (35611b-19)                                            Page 52

                                                    General Information                  ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 61 of 128 PageID #: 106




                                      NEIGHBORHOOD DATA

                                               (HICKSVILLE)
   The subject property is located in Hicksville, Town of Oyster Bay, Nassau County, New York.
   Hicksville is bounded Westbury and Salisbury to the west, Jericho to the north, Plainview and
   Bethpage to the east and East Meadow and Levittown to the south. It is primarily a residential
   area with a commercial development along Broadway Newbridge and Old Country Roads.
   Hicksville encompasses an area of 6.8 square miles and had a total population of 39,623 as of a
   Q4 - 2016 Site to do Business estimate. The latest available estimate of median family income for
   the hamlet is $78,299, as compared to the county as whole which is $95,477 (source: Site to do
   Business).

   Access to Hicksville is via major highways and thoroughfares. These include Oyster Bay Road
   (State Route 106), Broadway (State Route107), Jericho Turnpike (State Route 25) and Old Country
   Road (State Route 24), the Meadowbrook and Wantagh Parkways, the Northern Parkway and the
   Long Island Expressway. Commuter railroad transportation is accessible via the Long Island
   Railroad which maintains station in Hicksville. The railroad station in Hicksville is a transfer hub
   to the Long Island area and New York City.

   The subject is located on Bloomingdale Road, a secondary north south roadway in the area. The
   area along this roadway has been commercially developed with industrial and office buildings.
   North of the subject are the Northern State Parkway, Long Island Expressway and Old Country
   Road. Approximately 1/4 mile east of the subject is an industrial district and the Northrop
   Grumman compound.

   The immediate subject location is predominantly developed with industrial buildings, retail, office
   building and shopping centers. Single family development can be found on interior secondary
   roadways.

   Commercial and industrial improvements in the area are predominantly tenant-occupied, and
   demand and rent levels are considered to be stable at the present time. Larger buildings like the
   subject are either rented or owner occupied. The future outlook for this area is considered average
   and demand is expected to remain consistent with the county and region as a whole and greatly
   influenced by local and national economic conditions.




   (35611b-19)                                   Page 53

                                            General Information          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 62 of 128 PageID #: 107




                 COSTAR REPORT NASSAU INDUSTRIAL THIRD QUARTER 2019




   (35611b-19)                           Page 54

                                    General Information   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 63 of 128 PageID #: 108



                 COSTAR REPORT NASSAU INDUSTRIAL THIRD QUARTER 2019




   (35611b-19)                           Page 55

                                    General Information   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 64 of 128 PageID #: 109



                 COSTAR REPORT NASSAU INDUSTRIAL THIRD QUARTER 2019




   (35611b-19)                           Page 56

                                    General Information   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 65 of 128 PageID #: 110



                 COSTAR REPORT NASSAU INDUSTRIAL THIRD QUARTER 2019




   (35611b-19)                           Page 57

                                    General Information   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 66 of 128 PageID #: 111



                 COSTAR REPORT NASSAU INDUSTRIAL THIRD QUARTER 2019




   (35611b-19)                           Page 58

                                    General Information   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 67 of 128 PageID #: 112



                 COSTAR REPORT NASSAU INDUSTRIAL THIRD QUARTER 2019




   (35611b-19)                           Page 59

                                    General Information   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 68 of 128 PageID #: 113



                 COSTAR REPORT NASSAU INDUSTRIAL THIRD QUARTER 2019




   (35611b-19)                           Page 60

                                    General Information   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 69 of 128 PageID #: 114




                     REAL ESTATE TAXES AND ASSESSED VALUATION

   The subject property has been taxed and assessed according to the Nassau County assessment
   rolls as follows:

   ASSESSED TO:                                                69 Bloomingdale Rd LLC

   NASSAU COUNTY TAX MAP:                                      Section: 46, Block: 629, Lot: 11

   Building class:                                             449 (Warehouse)

   Building Size:                                              57,023 Sq.Ft.

   ASSESSED VALUATIONS 2018


                                                       Taxes
                                    Assessments           General            School       Total
                      Lot   Bldg      Land     Total       Taxes             Taxes        Taxes

                      139    1339      18145     19484 $143,835.86           $68,891.32 $212,727.18

                                                                     Total              $212,727.18


                                                               $3.73/Sq.Ft of building area.

   EXEMPTIONS -   There are no known exemptions or arrears pertaining to the real estate taxes or
   assessments for the subject property.

   The comparable sales used in this report show a range of taxes from $3.66/Sq.Ft. to $5.80/Sq.Ft.

   The subject taxes are considered to be reasonable and in line with similar properties
   .




   (35611b-19)                                      Page 61

                                               General Information                    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 70 of 128 PageID #: 115



                 REAL ESTATE TAXES AND ASSESSED VALUATION




  (35611b-19)                          Page 62

                                  General Information     ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 71 of 128 PageID #: 116




     VALUATION OF ENTIRE PROPERTY




   (35611b-19)                            Page 63

                                 Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 72 of 128 PageID #: 117




                                          SITE DESCRIPTION


   The property is located on the east side of Bloomingdale Road, approximately 1,156+ feet south
   of South Broadway, in Hicksville, Town of Oyster Bay, County of Nassau, and State of New York.
   The property is identified on the Nassau County Tax Maps as follows: Section: 46, Block: 629,
   Lot: 11. The site has 380+ linear feet of frontage along the east side of Bloomingdale Road, and
   extends to a depth of 632 feet. It contains a total site area of 152,460+ Sq. Ft, or 3.5+ acres. The
   site is irregular in shape and is level at road grade. It is currently zoned LI- Light Industry District
   as identified by the Town of Oyster Bay zoning maps

   The site is situated on a paved street served by necessary utilities. Access, visibility and exposure
   are average. The surrounding sites are developed with commercial industrial type uses. In
   conclusion the subject site has all the characteristics necessary for various types of development.

   INDICATED SITE AREA:                              152,460+ Sq. Ft. or 3.5+ Acres

   PARCEL SHAPE:                                     Irregular

   ACCESS/VISIBILITY:                                Considered Good

   TOPOGRAPHY:                                       Level at road grade.

   SITE/STREET IMPROVEMENTS:                         Asphalt paved parking, and driveway.

   EASEMENTS/ENCROACHMENTS:                          No apparent adverse easements or encroachments were
                                                     noted for the subject site.

   FLOOD MAP DESIGNATION:                            According to the federal flood insurance rate map number
                                                     36059C0145G, effective September 11, 2009, the subject
                                                     property is situated in an area designated as “X
                                                     (unshaded),” being “Areas determined to be outside 500-
                                                     year floodplain

   CENSUS TRACT:                                     The subject property is located in Census Tract Number
                                                     5200.01

   COMMENTS:                                         The subject has a paved front yard parking area and
                                                     additional parking in the rear.




   (35611b-19)                                      Page 64

                                           Valuation of Entire Property      ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 73 of 128 PageID #: 118




                   TAX MAP LOCATING THE SUBJECT PROPERTY




   (35611b-19)                            Page 65

                                 Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 74 of 128 PageID #: 119




                 FLOOD MAP LOCATING THE SUBJECT PROPERTY




   (35611b-19)                            Page 66

                                 Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 75 of 128 PageID #: 120




                                       ZONING OF THE PROPERTY

                                              “LI Industrial”

   The subject site is currently zoned "LI" Light Industrial according to the Zoning Maps of the Town
   of Oyster Bay. The following are the minimum and bulk requirements of this zoning district:


            Permitted Uses:                                   Laboratories for scientific and industrial research,
                                                              office buildings, laboratories for testing and
                                                              development,       office    buildings,      banking
                                                              institutions, baking plants, hospital, freight
                                                              terminal, lumber yard, general warehousing,
                                                              general industrial use, etc.

                                                 Requirements



            Minimum Lot Area:                                 1 acre

            Maximum Lot Coverage:                             50%

            Maximum Building Height:                          50 feet

            Front Yard Requirements:                          50 feet

            Side Yard Requirements:                           None

            Rear Yard Requirements:                           30 feet

            Parking:                                          Vary with respect to the building use.
                                                              One per employee, plus one per commercial
                                                              vehicle kept on lot but not less than 1 stall per
                                                              500+ Sq.Ft. of gross floor area. A minimum # of
                                                              loading spaces are required – one for the first
                                                              10,000+ Sq.Ft. of 6FA plus one for each
                                                              additional 20,000+ of GFA.


   Comments
   The appraisers were not provided with a Certificate of Occupancy for the subject property. Based
   on our interpretation of the zoning requirements the subject property appears to be a legal use.
   However, for the purposes of this appraisal, the value is contingent upon and made subject to the
   legality (in all respects) of the subject’s present use and all improvements, in accordance with the
   zoning regulations of the Town of Oyster Bay.




   (35611b-19)                                     Page 67

                                          Valuation of Entire Property          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 76 of 128 PageID #: 121




                 ZONING MAP LOCATING THE SUBJECT PROPERTY




   (35611b-19)                            Page 68

                                 Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 77 of 128 PageID #: 122




                                   IMPROVEMENT ANALYSIS


   The site is improved with a one story, masonry and steel, industrial building, constructed circa
   1969, on a concrete slab. According to tax assessment records and measurements taken by the
   appraiser, it contains a total gross building area estimated to be 57,023+ Sq. Ft., exclusive of
   mezzanine space. The building contains clear ceiling heights of approximately 16+ feet with a
   total of 12 overhead doors. There is approximately 10%-15% finished supporting office space and
   the balance is warehouse. The building is occupied by 12 tenants used for business operations,
   storage and manufacturing. The building appears to have been maintained in overall satisfactory
   condition.

   DESCRIPTION OF THE IMPROVEMENTS


   Foundation:                           Concrete slab.


   Roof:                                 Flat commercial tar over steel joist and industrial grade, exterior gypsum
                                         board roof sheathing. Note that the exterior of the roof was not
                                         inspected. There were no obvious signs of leaks observed by the
                                         appraiser. However, it is recommended that a qualified professional be
                                         retained to determine its condition.


   Windows:                              Metal-framed fixed pane in the office areas and none in the warehouse.


   Exterior Walls:                       Masonry, concrete block and stucco


   Doors:                                Metal and glass front entrance doors in the office and steel exit doors
                                         around the perimeter. There are 8 total overhead drive-in doors with 4
                                         loading docks.


   INTERIOR PARTITIONS

   Walls:                                Paneling and painted drywall with some decorative covering in the office
                                         areas. Concrete block in the industrial/work area.


   Ceiling:                              Acoustical tile with recessed lighting in the office areas. The
                                         industrial/work areas have exposed wood joist with phosphorescent
                                         lighting. The ceiling height is estimated at 16 feet clear.


   Floors:                               Generally carpeting and tile in the office portions. The industrial/shop
                                         areas have poured concrete floors.




   (35611b-19)                                   Page 69

                                        Valuation of Entire Property          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 78 of 128 PageID #: 123



   IMPROVEMENT ANALYSIS (Cont’d)


   Heating Systems:                    The office areas are heated and cooled by gas fired, forced air (HVAC)
                                       package units. The industrial/shop areas have ceiling mounted gas
                                       space heaters. Some of the smaller units have air conditioning in the
                                       warehouse areas.

   Electrical:                         The electrical system is typical industrial building. The service is
                                       estimated at 200 – 400 Amps.

   Sprinkler:                          The building does not contain a sprinkler or fire alarm system.

   Lavatories:                         Multiple lavatories, with dated finish.



   COMMENTS:


   The building was considered to be in overall satisfactory condition with no serious, deferred
   maintenance noted.




   (35611b-19)                                 Page 70

                                      Valuation of Entire Property           ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 79 of 128 PageID #: 124




                                           HIGHEST AND BEST USE


   In the highest and best use analysis the subject property is analyzed as vacant and available for
   development as well as improved with the existing structures. Highest and best use is defined by
   the Appraisal Institute Dictionary of Real Estate Appraisal as:


                       The reasonably probable and legal use of vacant land or an improved
                       property, which is physically possible, appropriately supported, financially
                       feasible, and that results in the highest value.




   The potential uses for the subject property are analyzed considering the following criteria:
          1)     Physically possible, based upon topography, land area and site configuration;
          2)     Legally permissible, in compliance with zoning, deed restrictions or other constraints;
          3)     Economically feasible and fulfilling an identifiable demand in the market, and
          4)     Maximally productive thus, resulting in the highest present land value.

   The subject property has been analyzed as follows:


   AS-VACANT

   The highest and best use of land or a site as though vacant considers among all reasonable,
   alternative uses, the use that yields the highest present land value, after payments are made for
   labor, capital, and coordination. The use of a property based on the assumption that the parcel of
   land is vacant or can be made vacant by demolishing any improvements.

   PHYSICALLY POSSIBLE:      The first constraint on the possible use of the property is dictated by
   physical aspects of the site. In the subject site analysis, key considerations for determining the
   physical highest and best are considered. Such factors as location, lot size, topography and
   egress/ingress are analyzed. There appear to be no adverse easements or encroachments affecting
   the subject property and the site is not located within a designated flood hazard area. All necessary
   utilities including gas, electric, water, sewer and telephone are available to the site at street front.
   The site has adequate street frontage, size and exposure. Overall, the subject site contains all of
   the necessary physical components to permit development. Given all the relevant data available,
   we have concluded that the subject site, if vacant, could be improved with an industrial building.
   Based on prevailing uses in the area, this use would most likely be an industrial building.




   (35611b-19)                                           Page 71

                                                Valuation of Entire Property      ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 80 of 128 PageID #: 125



   HIGHEST AND BEST USE (Cont’d.)



   AS VACANT (Cont’d.)

   LEGALLY PERMISSIBLE: Based on the current zoning, an industrial building could be constructed on
   the site. Retail is also permitted.

   FINANCIALLY FEASIBLE AND MAXIMALLY PRODUCTIVE:         Based on surrounding land use patterns, we
   are of the opinion that the most appropriate use for the site, as-if-vacant, is the development of the
   property with an industrial building. All legally permissible, physically possible and financially
   feasible uses of the subject property, as vacant, have been presented and examined.

   CONCLUSION: In    conclusion, it is our opinion that the highest and best use of the subject site, as-
   vacant, is for the development of an industrial building at this time.


   AS IMPROVED

   The highest and best use of property as improved considers the use that should be made of a property
   as it exists. An existing improvement should be renovated or retained as is so long as it continues to
   contribute to the total market value of the property, or until the return from a new improvement would
   more than offset the cost of demolishing the existing building and constructing a new one.

   PHYSICALLY POSSIBLE: The subject improvements are physically possible as evident by their
   existence. In addition, the presence of similar improvements in the area attests to the physical
   possibility of such improvements.

   LEGALLY PERMISSIBLE: The existing improvements are within the floor area ratio as allowed by the
   current zoning requirements. According to our interpretation of the zoning requirements, the
   existing improvements are pre-existing, non-conforming.

   FINANCIALLY FEASIBLE AND MAXIMALLY PRODUCTIVE: The existing improvements have the potential
   to generate a positive cash flow to the owner/occupant as an industrial building. Therefore, the
   current use is considered a financially feasible. The appraiser feels that industrial type of use
   would be maximally productive.

   CONCLUSION: In    conclusion, we are of the opinion that the highest and best use of the subject is as
   it is currently improved with an industrial type building.




   (35611b-19)                                     Page 72

                                          Valuation of Entire Property    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 81 of 128 PageID #: 126




                                     APPROACHES TO VALUE


   The valuation process is a systematic procedure to determine the value of a parcel of real estate or
   of any of the rights thereto in order to solve a problem, or answer a question. The appraiser
   conducts an appraisal and produces and appraisal report which provide a basis, or perspective, for
   making a decision concerning a subject property. To complete the valuation process, the appraiser
   integrates the techniques to form a conclusion.

   An opinion of value is a well-supported estimate derived through data analysis and consideration
   of all pertinent facts. To achieve this goal, one or more of three traditional Approaches to Value
   are utilized: The Cost Approach, The Sales Comparison Approach and The Income Capitalization
   Approach. Each approach may be referred to as an aspect or adaptation of the data relative to each
   property under appraisal. These approaches may vary and still achieve their individual
   characteristics and appellations thus giving the appraiser an opportunity to consider all aspects of
   the property.

   The diversity of property mandates flexibility in valuation approach, but an overriding principle
   throughout the appraisal process is the Principle of Substitution. This affirms that the value of the
   property being appraised does not exceed the cost of acquiring, without due delay, a substitute
   property of equal or similar desirability providing equal or similar benefits of income or amenities.

   The accumulation of data pertinent to all approaches is fundamental. However, the approach, or
   approaches, used in the appraisal may be dictated by the valuation problem to be solved, or the
   data available, supportive of one or another approach.

   The Cost Approach is a method whereby the current cost of reproducing or replacing the
   improvements, minus loss in value due to depreciation, is added to the land value.

   This cost is estimated either by a unit survey, a contractor’s certified estimate, or some other
   qualified expression of present cost. This approach is particularly applicable when improvements
   are relatively new. It is least applicable in the valuation of older buildings except in instances
   involving remodeling, conversion or rehabilitation, where historic cost factors may apply. This
   approach also has specific application in the valuation of special purpose property for which there
   exists no comparable property on the market.




   (35611b-19)                                    Page 73

                                         Valuation of Entire Property    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 82 of 128 PageID #: 127



   APPROACHES TO VALUE (CONT’D)


   The Sales Comparison is based on the Principle of Substitution, which affirms that the value of a
   property is governed by the prices generally obtained for equally desirable property. It is a
   comparative procedure, drawing indicators of value from actual transactions. This approach is
   most applicable when an active market provides sufficient quantities of reliable data which can be
   verified from authoritative sources. As no two properties are ever identical, any price paid for a
   property being compared to one under appraisal must be adjusted for differences in time, quality,
   size, location, condition and market appeal.

   These adjustments are a function of appraisal experience, judgment and available data. This
   approach is most applicable when data concerning arm's length sales of comparable property is
   available, verified, and representative of typical market conditions. It is least reliable in an inactive
   market.

   Basic to the appraisal is the valuation of the land, which may be sought through analysis of
   comparable sales, or in some cases, when there is a paucity of market data or circumstances
   warrant, by abstraction, development, or residual technique.

   The Income Capitalization Approach is a method of valuing future benefits in the form of
   anticipated income and reversion by discounting them through a capitalization process, to present
   worth. This approach is applied to property purchased for the income it is anticipated they will
   generate. It is a process recognized and understood as a method of evaluating income property.

   The areas that an appraiser investigates are the property's gross income expectancy, the expected
   reduction in gross income due to lack of full occupancy, the expected annual operating expenses
   and the pattern and duration of the income stream. Thus, investment properties are valued on their
   ability to produce income, and the security of that income stream over a period of time. Hence,
   this approach is given most weight in that it involves an analysis of the property in terms of its
   ability to provide dependable net annual income. This net income is then capitalized at a rate
   commensurate with the risks inherent in ownership of property, and relative to the rate of return
   offered by other investments competing in the capital market.




   (35611b-19)                                      Page 74

                                           Valuation of Entire Property     ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 83 of 128 PageID #: 128




                                            COST APPROACH TO VALUE


   The Cost Approach to Value is one of the techniques available in estimating the Market Value of
   a property. The Cost Approach depends in a large amount upon the principle of substitution:

           "The principle of substitution states that when several similar or commensurate
           commodities, goods, or services are available, the one with the lowest price attracts the
           greatest demand and widest distribution. This principle assumes rational, prudent market
           behavior with no undue cost because of delay. According to the principle of substitution,
           a buyer will not pay more for one property than for another that is equally desirable."*


   The Cost Approach thus considers the reproduction cost or cost of reproducing the subject
   property new with one having the same type construction, utility and design. From this cost of
   reproduction, all forms of accrued depreciation must be deducted, leaving a depreciated
   reproduction cost. The value of the land and site improvements is then added to find a final
   indication of value via the Cost Approach. Depreciation is defined as:

           "Depreciation is a loss in property value from any cause. It may also be defined as any
           difference between reproduction cost or replacement cost and market value.
           Deterioration, or physical depreciation, is evidenced by wear and tear, decay, dry rot,
           cracks, infestation, or structural defects in a building. Other types of depreciation are
           caused by obsolescence, which may be either functional or external. Functional
           obsolescence may be caused by the inadequacy or super adequacy of a building's size,
           style or mechanical equipment. Physical deterioration and functional obsolescence can
           usually be observed in the improvement. External obsolescence is caused by factors
           outside the property such as changes in demand, general property uses in the area,
           zoning, financing, and government regulations."*



   Accrued depreciation is defined as "the difference between an improvement's reproduction or
   replacement cost and its market value as of the date of appraisal."*

   The cost approach is not utilized due to the difficulty in determining depreciation in a building as
   old as the subject.




   *The Appraisal of Real Estate, The Appraisal Institute, c. 1992, Pg. 39




   (35611b-19)                                                Page 75

                                                     Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 84 of 128 PageID #: 129




                                               INCOME APPROACH TO VALUE


   Traditionally, the most widely utilized and readily accepted valuation procedure has been direct
   capitalization of a stabilized net operating income. Capitalization can be defined as "The
   conversion of income into value".*
   Capitalization can be defined as "The conversion of income into value".*
                   The Income Capitalization Approach is based on the underlying assumption that the
                   value of a property tends to be set by the amount of anticipated benefits to be derived
                   from its ownership. This approach, therefore, is a procedure in the appraisal process
                   whereby anticipated economic benefits to be derived from property ownership are
                   converted into a present value opinion through a capitalization process. The process of
                   estimating future or anticipated economic benefits from a real property investment
                   requires the estimation of potential gross revenues, less vacancy and collection loss to
                   which a deduction for all operating and fixed expenditures are allocated. This results in
                   a net income estimate as applied to the particular property under valuation.

   A selection process for the most appropriate capitalization method is then employed considering
   the overall risk and yield requirements to attract investment capital for this particular asset class
   under prevailing market derived investor and financial indices.

   The traditional formula for the Income Approach is as follows:
            Value                 =                                    Income
                                                                       Rate

   In this formula, the income is treated as a stabilized stream that will be received over a specified
   holding period. The rate is considered as a combination of equity benefits and the availability of
   mortgage financing in the market place.
   A summary of the basic steps of the Income Approach are as follows:

              1.      Projection of Potential Gross Revenue from rentals including escalation income.
              2.      Estimation of Vacancy and Collection Losses.
              3.      Effective Gross Income
              4.      Expense Analysis
              5.      Net Operating Income Forecast.
              6.      Selection of an Appropriate Discount Rate.
              7.      Estimation of Present Value.

   *Appraisal Institute, The Dictionary of Real Estate Appraisal (Sixth Edition, 2015), p. 115

   .




   (35611b-19)                                                        Page 76

                                                            Valuation of Entire Property         ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 85 of 128 PageID #: 130



   INCOME APPROACH TO VALUE (CONT’D)



   (1)      POTENTIAL GROSS INCOME

   The current rent roll and occupancy, as provided by the property owner, is summarized as follows:

                                                  CURRENT RENT ROLL
                                                  Pro Rata    Current Base       Current Base   Base Rent          Lease
     Unit             Tenant         Sq. Ft.       Share         Rent/Mo          Rent/year     Per Sq.Ft.          Dates
      69    ISEL USA                    5,000     8.77%              $5,208.33     $62,500.00    $12.50      11/18/13 - 11/30/23
      71    J'Envie Sport               2,408     4.22%              $2,427.91     $29,134.92    $12.10       2/1/14 - 2/29/24
      73    Haroon Saleh                3,008     5.28%              $3,524.37     $42,292.44    $14.06      12/8/16 - 11/30/21

      75    ALB Electronics             4,531     7.95%              $4,908.58     $58,903.00    $13.00       10/1/12 - 9/30/22

     75a    Cintas corp                 8,517     14.94%             $7,295.77     $87,549.24    $10.28      12/14/15 - 2/13/23

    77-77a Autopart Int.              11,229      19.69%         $14,036.25       $168,435.00    $15.00       6/14/14 - 4/0/20

     77b    Iris distributors           3,274     5.74%              $3,546.83     $42,562.00    $13.00       5/1/10 - 9/30/24

    77c,79 NYC Worldwide Marble         6,000     10.52%             $5,768.23     $69,218.79    $11.54      11/13/14 - 11/30/19

     79a    Custom Stainless Steel      4,000     7.01%              $4,333.33     $52,000.00    $13.00       7/26/17 - 7/31/22

      81    IB Publisher, Inc           3,100     5.44%              $3,208.50     $38,502.00    $12.42       1/1/10 - 12/31/21

      83    Community Vet               5,956     10.44%             $6,243.87     $74,926.44    $12.58       10/6/16 - 9/30/23
                                      57,023       100%                           $726,023.83


   The leases are all written on a gross basis with the tenants paying rent, utilities plus the increases
   in taxes over the base years and a pro rata share of the CAM and Insurance.

   The owner has informed the appraiser that the largest tenant, in unit #77-77a, is not renewing their
   lease and will vacate the building in April of 2020. This will leave a large part of the subject vacant
   until it can be rented. Rent loss and leasing commissions will be taken for this space.

   Unit 77c-79 is expected to renew. Contract rent is used in this space.

   In order to determine the market rent for the property, we are using comparable market leases
   written within the past three years and asking rents. The current economic environment indicates
   a stable market for industrial space. Therefore, we are able to utilize comparable data from the
   immediate market area. Typical industrial leases are written on a gross basis, similar to the subject
   leases.




   (35611b-19)                                             Page 77

                                                Valuation of Entire Property              ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 86 of 128 PageID #: 131



   INCOME APPROACH TO VALUE (CONT’D)

   (1)       POTENTIAL GROSS INCOME (Cont’d)
   In order to evaluate the subject’s potential income, the following comparable industrial rentals
   have been researched and analyzed to estimate market rent.
                                                 Start Date
    Rental         Address          Tenant           &                Size          Rent/Sq.Ft.              Comments
                                                   Term
                  80 Grumman      Confidential     1/1/2017       140,000+Sq.Ft      $11.75 Net   Net lease for Industrial space.
                      Rd West                     2.5 Years           10% office   $15.75 Gross   The tenant is responsible for
      A
                     Hicksville                                      25’ ceiling                  taxes, operating expenses and
                                                                      20 docks                    utilities. Adjusted to Gross
                                                                                                  Industrial space, Gross lease
                300 Denton                                         12,500+Sq.Ft
                                                                                   $16.50 Gross   with the tenant responsible for
                                      HVAC          2/1/2017          50% office
      B            Avenue          Contractor        5 Years         16’ ceiling
                                                                                                  increases in taxes over the base
             New Hyde Park                                                                        year and all utilities. Warehouse
                                                                       2 docks
                                                                                                  space with large office.
                 201 Grumman                      3/24/2016       156,040+Sq.Ft
                    Road West     Confidential     6.5 years          20% office                  Industrial space in a warehouse
      C           Hicksville NY                                      24’ ceiling   $15.00 Gross   building. The tenant is
                                                                     10 docks.                    responsible for real estate tax,
                                                                                                  insurance, CAM and utilities.
                 940 S. Oyster                     1/1/2018        73,892+Sq.Ft                   Industrial space, smaller
                      Bay Rd.     Confidential     20 Years            8% office                  distribution center. The tenant is
                 Bethpage, NY                                        19’ ceiling   $11.50 Gross   responsible for operating
      D
                                                                       9 docks.                   expenses estimated and utilities.
                                                                                                  Tenant pays no real estate
                                                                                                  taxes, IDA PILOT program.
             101Frost Street      Confidential   5/1/2017       31,300+Sq.Ft                      Warehouse in a comparable
             Westbury NY                         10 Years       5% office                         location, with 14 foot ceiling and
                                                                20’ ceiling                       5% office space. ‘Gross’ lease,
                                                                                   $13.50 Gross
      E                                                         5 docks                           tenant pays CAM & utilities.
                                                                                                  Landlord pays all other operating
                                                                                                  expenses. Confirmed with listing
                                                                                                  Realtor
                                                                                                  Industrial space in a multi
                                                                                                  tenanted building rented at
             9-15 Niagara         Industrial                                                      $13.00/SF gross, no free rent and
                                                 10/1/2017      5,300 SF           $13.00 Gross   no TI’s. typical office area, 16 feet
      F      Ave.                 Space
                                                 5-years                                          ceiling, adequate parking. Tenant
             Freeport, NY                                                                         pays base rent plus utilities.
                                                                                                  Source: Andrew Brenner with
                                                                                                  Prime RE.


   CONCLUSION        –The comparable rentals range in value from $11.50/Sq.Ft. to $16.50/Sq.Ft. on a
   Gross basis.




   (35611b-19)                                                 Page 78

                                                    Valuation of Entire Property           ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 87 of 128 PageID #: 132



   INCOME APPROACH TO VALUE (CONT’D)

   (1)      POTENTIAL GROSS INCOME (Cont’d)




   CONCLUSION    –The Costar Report shows industrial building rents in the eastern and Southern
   Nassau to range from $13.50 to $16.00/Sq.Ft, on a Gross basis. The subject would fall into the
   lower end of the display due to its location off the main road and that the landlord requires the
   tenants to pay their pro rata share of the CAM and Insurance costs. These two reimbursed items
   can add $1.00 to $2.00 per Sq.Ft. to base rent.

   We have reconciled towards the lower of the indicated range of the rental comparables, due to the
   subject’s location and expense reimbursements placed on the tenant. Based on the above
   comparable data, and conversations with area brokers, we project a market rent for the subject at
   $12.00/Sq.Ft. The rent will be structured on a Gross basis with the tenant responsible for real
   estate tax Increases, CAM, Insurance and all utilities. The landlord will be responsible for
   structural repairs, and management related fees.

   Market rent will be applied to the soon to be vacant space to calculate the potential gross income.
   The remaining units are under lease. Contract rent will be used for the occupied space.




   (35611b-19)                                    Page 79

                                         Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 88 of 128 PageID #: 133



   INCOME APPROACH TO VALUE (CONT’D)

   (1)       POTENTIAL GROSS INCOME (Cont’d)

   Market rent will be applied to unit #77-77A, that is set to vacate in 5 months.
   The forecasted rent schedule is presented as follows:

                                                 FORECASTED RENT ROLL
                                                   Pro Rata    Current Base       Current Base   Base Rent          Lease
     Unit              Tenant         Sq. Ft.       Share         Rent/Mo          Rent/year     Per Sq.Ft.          Dates
      69     ISEL USA                    5,000     8.77%              $5,208.33     $62,500.00    $12.50      11/18/13 - 11/30/23
      71     J'Envie Sport               2,408     4.22%              $2,427.91     $29,134.92    $12.10       2/1/14 - 2/29/24
      73     Haroon Saleh                3,008     5.28%              $3,524.37     $42,292.44    $14.06      12/8/16 - 11/30/21

      75     ALB Electronics             4,531     7.95%              $4,908.58     $58,903.00    $13.00       10/1/12 - 9/30/22

     75a     Cintas corp                 8,517     14.94%             $7,295.77     $87,549.24    $10.28      12/14/15 - 2/13/23

    77-77a                             11,229      19.69%         $11,229.00       $134,748.00    $12.00

     77b     Iris distributors           3,274     5.74%              $3,546.83     $42,562.00    $13.00       5/1/10 - 9/30/24

    77c,79 NYC Worldwide Marble          6,000     10.52%             $5,768.23     $69,218.79    $11.54      11/13/14 - 11/30/19

     79a     Custom Stainless Steel      4,000     7.01%              $4,333.33     $52,000.00    $13.00       7/26/17 - 7/31/22

      81     IB Publisher, Inc           3,100     5.44%              $3,208.50     $38,502.00    $12.42       1/1/10 - 12/31/21

      83     Community Vet               5,956     10.44%             $6,243.87     $74,926.44    $12.58       10/6/16 - 9/30/23
                                       57,023       100%                           $692,336.83


                                 PGI From Rent:                                   $692,336.83




   (35611b-19)                                              Page 80

                                                 Valuation of Entire Property              ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 89 of 128 PageID #: 134



   INCOME APPROACH TO VALUE (CONT’D)

   (1)      POTENTIAL GROSS INCOME (Cont’d)

   Additional Income: The tenants pay additional rent in the form of contributions to Tax increases,
   CAM and Insurance. Each tenant pays their pro rata share of all the taxes and all the CAM. So, all
   the CAM and insurance is recovered. The Increases in taxes are recovered and summarized in the
   following table. This breakdown is illustrated in the table below:

                                       Tenant Tax Reimbursement Schedule
                                                                                                 Pro Rata     Tenant
     Unit            Tenant          Sq. Ft.       Tax Base         Current Tax    Difference     Share     Tax Billing
      69    ISEL USA                    5,000      $199,834.64       $212,727.18   $12,892.54    8.77%       $1,130.47
      71    J'Envie Sport               2,408      $199,834.64       $212,727.18   $12,892.54    4.22%       $544.43
      73    Haroon Saleh                3,008      $201,659.59       $212,727.18   $11,067.59    5.28%       $583.82

      75    ALB Electronics             4,531      $200,420.28       $212,727.18   $12,306.90    8.05%       $990.71

     75a    Cintas corp                 8,517      $207,910.82       $212,727.18     $4,816.36   14.94%      $719.38

    77-77a Autopart Int.              11,229       $212,727.18       $212,727.18         $0.00   19.69%       $0.00

     77b    Iris distributors           3,274      $216,067.00       $212,727.18         $0.00   5.74%        $0.00

    77c,79 NYC Worldwide Marble         6,000      $216,067.00       $212,727.18         $0.00   10.52%       $0.00

     79a    Custom Stainless Steel      4,000      $227,237.00       $212,727.18         $0.00   7.01%        $0.00

      81    IB Publisher, Inc           3,100      $216,067.00       $212,727.18         $0.00   5.44%        $0.00
      83    Community Vet               5,956      $202,961.54       $212,727.18     $9,765.64   10.44%      $1,020.01
                                      57,023                                                      100%      $4,988.82


   The subject also receives additional income for reimbursement of all the CAM and all the
   Insurance costs associated with the building. These reimbursements are shown in the pro-forma
   on the following pages.




   (35611b-19)                                           Page 81

                                                Valuation of Entire Property          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 90 of 128 PageID #: 135



   INCOME APPROACH TO VALUE (CONT’D)

   (2)      ESTIMATION OF VACANCY AND COLLECTION ALLOWANCE




   According to the CoStar 4th Quarter 2019 market analysis reports, the industrial sector has a
   current vacancy rate of 3.9%. We have elected to use 4.0% for the vacancy portion of our vacancy
   and collection loss rate. In addition to the vacancy portion there is also a collection loss factor that
   accounts for missed or late rental payments. Based on the quality of potential tenants for the
   subject building we have estimated a 1.0% collection loss factor. These factors have been
   combined to arrive at a 5.0% vacancy and collection rate, which will be applied to the potential
   gross income to arrive at the effective gross income.




   (3)      EFFECTIVE GROSS INCOME FORECAST

   After deducting charges for vacancy and collection losses from the Potential Gross Income, the
   resultant income is the Effective Gross Income (EGI). We have calculated the effective gross
   income in the Pro-Forma performed on the following pages.




   (35611b-19)                                      Page 82

                                           Valuation of Entire Property     ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 91 of 128 PageID #: 136



   INCOME APPROACH TO VALUE (CONT’D)



   (4)      EXPENSE ANALYSIS

   The appraiser was provided with an income and expense report for the subject property. This
   information is edited for relevance and summarized in the table below.


            ADDRESS:                               69-83 Bloomingdale Rd
                                                   Hicksville

            Source                                 2019 Pro Forma
            USE                                    Industrial
            Bld Size Sq. Ft                        57,023
            Lot Size                                3.5 Acre

            Projected PGI                           $    692,336.83
            Estimated EGI (-5% VC)                  $    657,719.99
                                                                                        Percent
            EXPENSE CATEGORY                               Billing Amount    Per Sq. Ft of EGI
            Taxes                                         212,727.18            3.73    32.34%
            Insurance                                     $17,488.00           $0.31    2.66%
            Building and Parking lot Maintenance           $8,922.00           $0.16      1.36%
            Snow Removal                                  $19,606.00           $0.34      2.98%
            Water / Sewer                                     $502.00          $0.01      0.08%
            Utilities Gas & Electric                      $5,816.00            $0.10      0.88%
            Management                                    45,531.00            $0.80      6.92%
            Total Expenses                              $310,592.18            $5.45       47.22%
            NOI                                         $347,127.81

   A review of the market and discussion with local real estate experts was conducted in order to
   compare the reported expenses to the market, and to estimate appropriate expenses for the subject.
   This appraiser also reviewed company files in order to establish appropriate expenses for the
   subject property. The expense comparables on the following pages have been reviewed as a guide
   to estimating the subject expenses.




   (35611b-19)                                      Page 83

                                           Valuation of Entire Property     ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 92 of 128 PageID #: 137



   INCOME APPROACH TO VALUE (CONT’D)



   (4)      EXPENSE ANALYSIS (Cont’d)

   In order to help estimate operating expenses for the subject property, we have analyzed operating
   expenses for a similar property as follows:

                                   3415 Hampton Road Oceanside 2017




                                       266 Farmingdale Road – 2016
                                            ANNUAL OPERATING EXPENSES
                      Real Estate Taxes                         $     2.42   per SF      $     56,782.51
                      Insurance                                 $     0.35   per SF      $      8,225.00
                      Common Area Maintenance (CAM)             $     0.30   per SF      $      7,050.00
                      Structural Repairs                        $     0.12   per SF      $      2,820.00
                      Utilities                                 $      -     per SF      $           -
                      Management Fees                                3.00%   of E.G.I.   $      4,708.40
                      Legal/Professional Fees                        1.00%   of E.G.I.   $      1,569.47
                      Miscellaneous & Reserves                       0.50%   of E.G.I.   $        784.73

                      Total Expenses                                52.21% of E.G.I.     $     81,940.11




   (35611b-19)                                        Page 84

                                            Valuation of Entire Property                     ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 93 of 128 PageID #: 138



   INCOME APPROACH TO VALUE (CONT’D)



   (4)      EXPENSE ANALYSIS (Cont’d)




   (35611b-19)                            Page 85

                                 Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 94 of 128 PageID #: 139



   INCOME APPROACH TO VALUE (CONT’D)

   (4)        EXPENSE ANALYSIS (Cont’d)


                                                     COMPARABLE EXPENSE GRID


      Address                  385-391 N. Windsor Ave            430 North Country Rd           555 Hallock Ave                4709 Veterans Hwy
      Description              Industrial Building               Industrial Building            Industrial Building            Industrial Building
      Condition                Average                           Average                        Average                        Average
      G.B.A                              7,551                          19,600                        15,554                         39,612
      Year Built               1949                                        1960                           1931                           1980


      EXPENSES                     EXPENSE             $/S.F.        EXPENSE           $/S.F.      EXPENSE            $/S.F.      EXPENSE            $/S.F.
      Real Estate Taxes               $59,817          $7.92           $82,583         $4.21         $52,292          $3.36         $98,553          $2.49
      Insurance                        $5,820          $0.77           $14,614         $0.75          $3,200          $0.21         $15,845          $0.40
      Stuctural Repairs                  $391          $0.05            $2,000         $0.10          $1,555          $0.10         $11,883          $0.30
      CAM                              $2,700          $0.36            $5,540         $0.28          $3,112          $0.20         $11,883          $0.30
      Management Admin                 $3,054          $0.40            $7,024         $0.36          $3,800          $0.24          $9,261          $0.23
      Professional Fees                $1,130          $0.15            $2,567         $0.13          $1,466          $0.09          $3,087          $0.08
      Miscellaneous/Reserves             $628          $0.08            $1,023         $0.05              $680        $0.04          $1,543          $0.04
      TOTAL EXPENSES                  $73,540          $9.74         $115,351          $5.89         $66,105          $4.25        $152,055          $3.84




   (35611b-19)                                                             Page 86

                                                               Valuation of Entire Property                       ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 95 of 128 PageID #: 140



   INCOME APPROACH TO VALUE (CONT’D)

   (4)      EXPENSE ANALYSIS (Cont’d)

   The subject income will be structured on a Gross basis. The tenants pay all utilities and additional
   rent in the form of contributions to Tax increases, CAM and Insurance. Each tenant pays their pro
   rata share of all the taxes and all the CAM. The landlord would pay base taxes and management
   related expenses.
    The property expenses have been estimated as follows:

            Real Estate Taxes
            The total unabated real estate taxes for the subject are $212,727.18. A discussion of the
            subject’s Real Estate Taxes was detailed within the “Real Estate Taxes” section of this
            appraisal report.
            This is partially reimbursed.

            Insurance Premium
            Insurance is reported at $.31 per Sq.Ft.. Comparable expenses show a range of $.21 to
            $.77/Sq.Ft. of building area. The appraiser utilizes an expense of $.32/Sq.Ft. to reflect
            the building fire insurance expense. This is fully reimbursed

            Common Area Maintenance and Utilities
            CAM is reported at $.61 per Sq.Ft.. Comparable expenses show a range of $.20 to
            $.69/Sq.Ft. of building area. The expense reflects building and common area utilities,
            snow removal, parking lot cleaning and maintenance, and rubbish removal. There is no
            landscaping to be maintained. However, the parking lot, as well as the building, is aging
            and will need recurring maintenance. We will use a market supported CAM cost of
            $.50/Sq.Ft of building area. This is fully reimbursed.

            Structural Repairs/Exterior Maintenance
            There is no report from the landlord for this category. The comparables show a range of
            $.5 to $.35 / Sq.Ft. The structural maintenance expense for the subject is estimated at
            $.15 per square foot.

            Management Fees
            Estimated at 4.0% of the Effective Gross Income Typical management fees range from
            2% to 5% as observed by the appraisers experience in similar buildings. The subject is a
            multi tenant design. This type of occupancy requires more supervision. Therefore, this
            expense is in the higher end of the range.

            Miscellaneous / Professional Fees Estimated at 1.0% of the Effective Gross Income.
            This is a catch al type of expense to take into consideration additional administrative costs
            involved in ownership of income producing real estate. The subject is a single tenant
            design. This type of occupancy requires minimal supervision. Therefore, this expense is
            in the lowest end of the range.




   (35611b-19)                                         Page 87

                                              Valuation of Entire Property       ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 96 of 128 PageID #: 141



   INCOME APPROACH TO VALUE (CONT’D)

   (5)      NET OPERATING INCOME FORECAST

   These expenses are deducted from the Effective Gross Income to arrive at a net operating income
   (NOI), which is then capitalized into a final indication of value.
   Net Operating Income can be calculated as follows:

            INCOME
            Rental Income                                                                     $692,336.83
            Insurance Reimbursment                                                             $18,247.36
            Tax Reimbursment                                                                    $4,988.82
            CAM Reimbursment                                                                   $28,511.50
            Total Combined Potential Income                                                   $744,084.51

            Less Vacancy and Collection Losses                5.00% of P.G.I.                   $37,204.23

            Effective Gross Income                                                            $706,880.28

            EXPENSES

            Real Estate Taxes                                                                 $212,727.18
            Fire Insurance                                     $0.32   per Sq.Ft.              $18,247.36
            Utilities / CAM                                    $0.50   per Sq.Ft.              $28,511.50
            Structural Repairs / Maintanence                   $0.15   per Sq.Ft.               $8,553.45
            Management, Professional Fees                     4.00%    of E.G.I.               $28,275.21
            Misc                                              1.00%    of E.G.I.                $7,068.80


            Total Expenses                                                                    $303,383.50

            Net Operating Income                                                            $403,496.78

            Gross Building Area                         57,023 Sq.Ft.
            # Units                                         12
            Expenses per Sq.Ft. of Gross Building Area   $5.32 per Sq.Ft.
            Expenses as a percent of EGI               42.92%




   (35611b-19)                                      Page 88

                                           Valuation of Entire Property             ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 97 of 128 PageID #: 142



   INCOME APPROACH TO VALUE (CONT’D)



   (6)      RATE SELECTION

   In order to arrive at an appropriate overall rate, consideration must be given to the rates indicated
   on competitive investments.

   The following key rates were used from the Bloomberg.com:




   The prime rate is the lowest rate of interest at which money may be borrowed commercially. The
   prime rate has decreased by 50 basis points over the past year. It is our opinion that further
   decreases in the prime rate will impact the real estate market positively.




   The Treasury yield is the interest rate that the U.S. government pays to borrow money for different
   lengths of time. Treasury yields also influence the interest rates that individuals and businesses
   pay to borrow money to buy real estate. Treasury yields also tell us how investors feel about the
   economy. The higher the yields are on long term notes as compared to short term notes, the better
   the economic outlook. It is our opinion, as the gap between short term and long-term notes
   decreases, the value of real estate will move in the same direction. The 10-year yield has decreased
   129 basis points in the past year and the 12-month yield has decreased by 19 basis points during
   the same period indicating a strong economy. The gap is increasing, indication the economy is
   moving in the same direction.


   (35611b-19)                                     Page 89

                                          Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 98 of 128 PageID #: 143



   INCOME APPROACH TO VALUE (Cont’d)



   (6)      RATE SELECTION (CONT’D)




   While bonds, especially government bonds, are a straightforward and safe investment, they come
   at the cost of very low returns. Real estate investment offers a means of growing not just the annual
   cash flow but also the equity over the long term. It is our opinion that real estate offers a better
   risk adjusted return as compared to bonds.




   This historic and forecast of U.S. inflation was prepared by the International Monetary Fund. They
   project roughly a 2+ percent annual rise in the general level of prices until 2023. Considering the
   increase in recent years and the projected rate stabilization, our opinion of the inflation rate is an
   annual increase of 2.0%.



   (35611b-19)                                     Page 90

                                          Valuation of Entire Property    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 99 of 128 PageID #: 144



   INCOME APPROACH TO VALUE (CONT’D)

   (6)      RATE SELECTION (Cont’d)

   The following are RealtyRates.com reported rates:




   (35611b-19)                                  Page 91

                                       Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 100 of 128 PageID #:
                                     145


 INCOME APPROACH TO VALUE (CONT’D)

 (6)      RATE SELECTION (Cont’d)

 The following are RealtyRates.com reported rates:




 The surveyed overall rates range from a low of 4.40% to a high of 11.63%, the average is 7.09%
 for industrial properties. This national survey represents all types of industrial and office
 properties. For the appraised property the overall rate would fall towards the low end of the range
 because of the strong regional and local economies.




 (35611b-19)                                    Page 92

                                       Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 101 of 128 PageID #:
                                     146


 INCOME APPROACH TO VALUE (Cont’d)



 (6)      RATE SELECTION (Cont’d)




 The surveyed overall rates range from a low of 4.40% to a high of 13.58%, the average is 8.46%
 for industrial properties. This national survey represents all types of industrial and office
 properties. For the appraised property the overall rate would fall towards the low end of the range
 because of the strong regional and local economies.




 (35611b-19)                                    Page 93

                                       Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 102 of 128 PageID #:
                                     147


 INCOME APPROACH TO VALUE (Cont’d)



 (6)      RATE SELECTION (Cont’d)

 The following are PwC reported rates:




 The current overall capitalization rate for industrial properties range from a low of 3.75% to a
 high of 6.40%, the average is 4.83%. This national survey indicates that average rates have
 declined by 18.5% over the past five years from 5.93% five-years ago to the current rate.




 (35611b-19)                                   Page 94

                                      Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 103 of 128 PageID #:
                                     148


 INCOME APPROACH TO VALUE (Cont’d)



 (6)      RATE SELECTION (Cont’d)

 The following are market derived cap rates:




 The above outlined comparable market capitalization rates are taken from competing industrial
 buildings. These comparables are located within the subject’s expanded market area. The
 developed overall capitalization rates range from 5.53% to 8.02%.



 (35611b-19)                                   Page 95

                                     Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 104 of 128 PageID #:
                                     149


 INCOME APPROACH TO VALUE (CONT’D)

 (6)        RATE SELECTION (Cont’d)

 The equity yield rate is the rate of return that an investor seeks on his cash investment. The tax
 benefits associated in owning income producing property of this nature have been taken into
 consideration in estimating this rate. Therefore, the overall rate will be a capitalization rate taking
 into consideration the following variables: Loan ratio (amount of the mortgage as a percentage of
 the total value or purchase price), term of the loan, interest rate of the loan (taking into
 consideration the different financing currently available), equity yield rate, holding period and the
 appreciation or depreciation of the property over the holding period.
 We have estimated that 65% financing would be available at a rate of 5.25% interest for a period
 of 20 years. Additionally, it has been estimated that an investor would require a 8.50% return on
 equity and that they would anticipate a total of 0% appreciation over the holding period, which is
 assumed to be ten years.

                        Assumptions                                                Automatic Computations

       Target Equity Yield Rate ……………... (Ye)          8.50%                  Monthly Loan Constant …………………      0.6738%
       Loan Interest Rate ……………………..………                5.25%                  Annual Loan Constant ………...…(Rm)   8.0861%
       Loan Amort. (Years) ………………………..                     20                 Loan Portion Paid Over
       Loan Pymts Per Year ……………...…………                    12                    Ownership Period ………………(P)      37.1951%
       Mortgage Ratio or LTV …………….       (M)            65%                  Sinking Fund Factor ……….. (SFF)     6.7408%
       Ownership Period (Whole Years) ……………                10
       Total Value Change Over
         Ownership Period ……………… (Vc)                  0.00%
       First Year Net Income …………… (Io)                    $0
       Annual Income Change ………………….……                 0.00%

                 M      x      Rm       =         (M) (Rm)      =>                      65%   x    8.09% =         5.26%
                 E      x      Ye       =          (E) (Ye)     =>                      35%   x    8.50% =         2.98%

                               Sum      =      Weighted Avg                                               =        8.23%

        (*) M x P       x      SFF      =       (M) (P) (SFF)   =>      65%    x     37.20%   x    6.74% =         -1.63%
       (**)     Vc      x      SFF      =        (Vc) (SFF)     =>                    0.00%   x    6.74% =          0.00%

                                                                                       Sum    =    Ro     =        6.60%

        (*) = Less Credit for Loan Reduction
       (**) = Less Downward Adjustment for Value Growth OR Upward Adjustment for Value Loss

 Indicated rate: 6.5% (Rounded)




 (35611b-19)                                                  Page 96

                                                  Valuation of Entire Property             ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 105 of 128 PageID #:
                                     150


 INCOME APPROACH TO VALUE (CONT’D)

 (6)      RATE SELECTION COMMENTS

 Based on the above data, the lot size, characteristics, condition, and location, of the subject,
 discussions with local realtors and real estate investment experts, a review of appraisers’ files and
 coupled with the band-of-investment analysis, we are using a capitalization rate of 6.5%. The
 market value of the subject property has been estimated as follows:

                                 ESTIMATION OF MARKET VALUE

                    Net Operating Income
                                                  =                  Estimated Market Value
                      Overall Rate (Ro)

                        $403,496.78
                                                  =                       $6,207,642.77
                          6.50%

                               Round to:                             $6,200,000.00

 The value derived via the income approach on the prior pages takes into consideration a stabilized
 building. Approximately 11,229+ Sq. Ft. of the building will go vacant in April of 2020. It is
 assumed that a minimal cost will be passed on to the owner for making the unit ready for tenant
 build-out. No charge will be taken for tenant improvements. It is important to note that as of the
 date of inspection the vacant units are offered for rent. The level of rent is negotiable. We have
 placed a market rent of $12.00 per sq.ft. on the space.
 The following costs will be taken against the final value to account for the lease up costs involved
 in stabilizing the building. The typical lease up period for commercial units is six to eight months
 given the current competition in the market. Eight months will be used in this analysis.
 Indicated Stabilized Value                                                                   $6,200,000.00
 Less Tenant improvements:                                                                           ($0.00)

 Less, Rent Loss, estimated at 8 Months with average rent:
                           Annual rent = $12.00 x 11,229 /12 x 8mo=                             ($89,832.00)
 Plus the rent Collected over the next 4 months:
                           Annual rent = $12.00 x 11,229 /12 x 4mo=                            +$44,916.00

 Less, Broker Commission
 27% or 7% for the first 3 years and 3% for the last two of a 10 year term.
 Broker commission taken against the first year annual income.
                             $134,784.00 x 27%                        =                       ($36,381.96)

 TOTAL LEASE UP COST                                                       =                    ($81,297.96)

 Final Value Estimate less lease up cost                                                      $6,118,702.04

 Indicated As Is Value:                                                                   $6,120,000.00 (Rd)



 (35611b-19)                                          Page 97

                                           Valuation of Entire Property           ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 106 of 128 PageID #:
                                     151



                                              SALES COMPARISON APPROACH


 The Sales Comparison Approach indicates an estimate of value as indicated by sales of similar
 properties which have occurred in the market. This approach is defined as:

                      "the process of deriving a value indication for the subject property by comparing
                      sales of similar properties to the property being appraised, identifying appropriate
                      units of comparison, and making adjustments to the sales prices (or unit prices, as
                      appropriate) of the comparable properties based on relevant, market derived
                      elements of comparison. The sales comparison approach may be used to value
                      improved properties, vacant land, or land being considered as though vacant when
                      an adequate supply of comparable sales is available."*

 This approach requires an appraiser to gather information on transfers of similar property. These
 transfers are then analyzed to determine the indications of value for the subject property, i.e.,
 price/square foot, gross rent multipliers, overall rates, etc.

 Once this data has been collected, the appraiser makes the appropriate adjustments to the sales.
 These adjustments include such differences as time, location, size, condition, etc.. It must be noted
 that the sales are adjusted to the subject. The adjustment process, when completed, yields an
 indicated value of the subject property. The adjustment process actually adjusts the sales as if they
 contained all the characteristics of the subject property after adjustments.


 The following sales are located within the immediate area and competitive locations.


 * Appraisal   Institute, The Dictionary of Real Estate Appraisal (Sixth Edition, 2015), p. 207




 (35611b-19)                                                           Page 98

                                                            Valuation of Entire Property          ROGERS & TAYLOR APPRAISERS, INC.
                  Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 107 of 128 PageID #:
                                                       152


SALES COMPARISON APPROACH (CONT’D)

                                                                           COMPARABLE SALES GRID
                                                      Subject                   Sale 1                   Sale 2                Sale 3                 Sale 4
                                                                           940 So Oyster Bay
              Location                         69-83 Bloomingdale Rd                                30 Commercial St       3501 Merrick Rd        96 New South Rd
                                                                                  Rd
                                                     Hicksville                Hicksville              Plainview              Seaford                Hicksville
              Value Date                                     11/1/2019               8/18/2017               8/20/2019              2/22/2019                8/4/2019
              Gross Building Area (Sq.Ft.)                        57,023                 73,892                   19,116                 11,200                   70,080
              Lot Size (Sq.Ft.)                              152,460.0                 140,928                    50,094                 21,780                169,884
              Lot Size (Acres)                                      3.50                     3.24                   1.15                   0.50                    3.90
              LTB Ratio                                             2.67                     1.91                   2.62                   1.94                    2.42
              Ceiling Height                                      16-Jan                    18-20                    15                      20                   14-18
              % Finished Area                                      15%                        8%                    10%                    15%                     15%
              Sale Price                                                        $10,400,000.00           $2,485,080.00          $1,450,000.00           $8,400,000.00
              Sale Price Per Sq. Ft.                                                   $140.75                $130.00                   $129.46                $119.86
              Property Rights                                                            0.00%                    -2.50%                 0.00%                  -2.50%
              Conditions of Sale                                                         0.00%                    0.00%                  0.00%                    0.00%
              Market Condition                                                           0.00%                    0.00%                  0.00%                    0.00%
              Market Adjusted Price/Sq.Ft.                                             $140.75                $130.00                   $129.46                $119.86

              ADJUSTMENTS

              Location                                                                   -5.00%                   0.00%                  -5.00%                   0.00%
              Building Size                                                              0.00%                    -5.00%                -10.00%                   0.00%
              LTB Ratio                                                                  2.50%                    0.00%                  2.50%                    0.00%
              Condition/Quality                                                          0.00%                    0.00%                  0.00%                    0.00%
              Ceiling Height                                                           -10.00%                    0.00%                 -10.00%                   0.00%
              % Office                                                                   0.00%                    0.00%                  0.00%                    0.00%
              Functional Utility                                                         0.00%                    0.00%                  0.00%                    0.00%
              Net Adjustments                                                         -12.50%                     -5.00%             -22.50%                      0.00%
              Adjusted Price/Sq.Ft.                                                    $123.15                $123.50                   $100.33                $119.86


Range of Adjusted Values:              $100.33/Sq.Ft to a high of $123.50/Sq.Ft.
Average:                               $116.71/Sq.Ft.



(35611b-19)                                            Page 99

                                              Valuation of Entire Property                          ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 108 of 128 PageID #:
                                     153


 SALES COMPARISON APPROACH (CONT’D)


                                     Explanation of Adjustments

 PROPERTY RIGHTS – Comparables #2 & 4 are adjusted down to reflect that fee simple properties
 typically sell for a premium as compared to Leased fee properties.
 MARKET CONDITIONS – The comparable sales occurred from between 8/2017 to 8/2019. According
 to our analysis the market has been relatively stable during this time period therefore no market
 condition adjustments were necessary.

 CONDITIONS OF SALE – All sales took place under normal conditions with no undue influences. No
 adjustment is necessary here.
 LOCATION – The subject property is located on a road with adequate exposure. Sales #1 & 3 have
 superior exposure and are adjusted downward.
 BUILDING SIZE – The subject contains 57,023+ Sq. Ft. of gross building area.  The Sales are adjusted
 to reflect the principle that larger buildings typically sell at a lower price per square foot than
 smaller buildings. Therefore, smaller sales are adjusted downward and larger sales are adjusted
 up. This adjustment is made only when the difference is significant.

 LAND TO BUILDING RATIO  – The land to building ratio accounts for the amount of on-site parking as
 well as the potential for future expansion. Sales #1 & 3 are inferior and adjusted up. This
 adjustment is made only when the difference is significant.

 QUALITY / APPEAL / CONDITION  – Adjustments for physical characteristics, in this analysis, take into
 account construction quality, finish, layout, age, condition, modernizations etc. No adjustment is
 necessary here.

 CEILING HEIGHT – The subject property has variable ceiling height of approximately 16 feet. A
 building with more ceiling height allows for additional storage area and is more desirable. Sales
 #1 & 3 are considered to have superior ceiling height and were adjusted down accordingly. This
 adjustment is made only when the difference is significant.

 OFFICE PERCENT    – The subject property contains approximately 15.0% of finished supporting
 office type space. The sales used have office space commensurate with the tenants needs and all
 average between 8 to 15%. No adjustment is made here as the extent and quality of the office in
 the comparable sales is less verifiable. This adjustment is made only when the difference is
 significant.




 (35611b-19)                                     Page 100

                                        Valuation of Entire Property   ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 109 of 128 PageID #:
                                     154


 SALES COMPARISON APPROACH (CONT’D)


                                Explanation of Adjustments (Cont’d)

 FUNCTIONAL UTILITY   – The overall utility of the subject property is adequate. All of the sales are
 similar and not adjusted.

 CONCLUSION    – When each of the sales has been adjusted for these differences, a range in value
 from a low of $100.33/Sq.Ft to a high of $123.50/Sq.Ft. is indicated. The average is
 $116.718/Sq.Ft. Based upon this analysis, we feel the market value of the subject property is
 $115.00/Sq. Ft. We have reconciled towards the middle of the adjusted range. The market value
 of property is calculated as follows:

           57,023+ Sq. Ft.     @               $115.00/Sq. Ft. =                 $6,557,645.00

           LESS TOTAL LEASE UP COST            =                                   ($81,297.96)

           Adjusted Value:                                                      $6,638,942.96

           Rounded:                                                              $6,640,000.00




 (35611b-19)                                    Page 101

                                       Valuation of Entire Property    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 110 of 128 PageID #:
                                     155



                                   MARKET DATA SALE #1
                     940 SOUTH OYSTER BAY ROAD, HICKSVILLE, NEW YORK




DESCRIPTION:     Industrial Building
                                                            LIBER:                      13561
GRANTOR:         Giapreet, LLC                              PAGE:                       752

GRANTEE:         Steel K, LLC                               SALE DATE:                  8/18/2017
SIZE:
  Land:          140,928+ SF (3.24+ acres)                  SECTION:                    46
  Building:      73,892+ SF                                 BLOCK:                      N
                                                            LOTS:                       72
CONSIDERATION: $10,400,000.00
               $140.75/SF                                   MORTGAGE:                   Conv.

                                                            HIGHEST & BEST USE:         As developed
VERIFIED WITH:   Contract, Inspection (33281)
                 Comps Inc. by LJG (34022)                  UTILITIES:                  All public

(-)                                                         IMPROVEMENTS: One story tenant occupied masonry
                                                            industrial distribution type building constructed 1968 on
                                                            a concrete slab. The building has approximately 8%
                                                            office space with clear ceiling height of 18-20+ Feet.
                                                            There are 15 loading bays.
                                                            The building is currently in fair to satisfactory condition
                                                            with need of some updating and modernization.


                                                            RE Taxes:                   $428,566.48 or ($5.80/SF)




  (35611b-19)                                    Page 102

                                        Valuation of Entire Property            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 111 of 128 PageID #:
                                     156


                                   MARKET DATA SALE #2
                         30 COMMERCIAL STREET, PLAINVIEW, NEW YORK




DESCRIPTION:     Industrial Building
                                                             LIBER:                      13848
GRANTOR:         Treeview AssetsLLC                          PAGE:                       078

GRANTEE:         30 Comcl St, LLC                            SALE DATE:                  8/20/2019
SIZE:
  Building:      19,116+ SF                                  SECTION:                    13
  Land:          50,094+ SF (1.15+ acres)                    BLOCK:                      83
                                                             LOTS:                       48

CONSIDERATION: $2,485,080.00                                 Zoned:                      Lite Industry
               $130.00/SF
                                                             MORTGAGE:                   Conv.

VERIFIED WITH:   Comps Inc. Costar #4913292,                 HIGHEST & BEST USE:         As developed
                 Loopnet by JF 11/2019
                 (35611b-19)                                 UTILITIES:                  All public

(X)                                                          IMPROVEMENTS: One story two tenant masonry
                                                             industrial building constructed 1963 on a concrete slab.
                                                             The building has approximately 10% office space with
                                                             clear ceiling height of 15 Feet. There are 2 loading bays.
                                                             The building is currently in fair to satisfactory condition
                                                             with need of some updating and modernization. It is
                                                             divided into two tenant areas but was delivered vacant.


                                                             RE Taxes:                   $71,493 or ($3.74/SF)




(35611b-19)                                     Page 103

                                       Valuation of Entire Property               ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 112 of 128 PageID #:
                                     157


                                      MARKET DATA SALE #3
                             3501 MERRICK ROAD, SEAFORD, NEW YORK




DESCRIPTION:     Industrial Building
                                                                LIBER:                       13792
GRANTOR:         Boening Leslie & Assoc                         PAGE:                        843

GRANTEE:         3501 Merrick Road Corp.LC                      SALE DATE:                   2/22/2019
SIZE:
  Building:      11,200+ SF                                     SECTION:                     57
  Land:          21,780+ SF (.50+ acres)                        BLOCK:                       276
                                                                LOTS:                        16, 38, 39, 40

CONSIDERATION: $1,450,000.00                                    MORTGAGE:                    Conv.
               $129.46/SF
                                                                HIGHEST & BEST USE:          As developed

VERIFIED WITH:   Comps Inc. Costar #4760100, by                 UTILITIES:                   All public
                 JF 11/2019 (35611b-19)
                                                                IMPROVEMENTS: One story multi tenant occupied
(X)                                                             masonry industrial building constructed 1965 on a
                                                                concrete slab. The building has approximately 15%
                                                                office and showroom space with clear ceiling height of 20
                                                                Feet. There are 3 loading bays.
                                                                The building is currently in fair to satisfactory condition.
                                                                It is divided into 6 tenants.


                                                                RE Taxes:                    $41,058 or ($3.66/SF)




(35611b-19)                                        Page 104

                                          Valuation of Entire Property                ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 113 of 128 PageID #:
                                     158


                                    MARKET DATA SALE #4
                           96 NEW SOUTH ROAD, HICKSVILLE, NEW YORK




DESCRIPTION:     Industrial Building
                                                                LIBER:                       13855
GRANTOR:         Paidge Structural, LLC                         PAGE:                        451

GRANTEE:         Wise cabinet LLC                               SALE DATE:                   8/4/2019

SIZE:                                                           SECTION:                     46
  Building:      70,080+ SF                                     BLOCK:                       Q
  Land:          169,884+ SF (3.69+ acres)                      LOTS:                        239, 250, 251

                                                                Zoning:                      H Industrial
CONSIDERATION: $8,400,000.00
               $129.46/SF                                       MORTGAGE:                    Conv.

                                                                HIGHEST & BEST USE:          As developed
VERIFIED WITH:   Comps Inc. Costar #4760100, by
                 JF 11/2019 (35611b-19)                         UTILITIES:                   All public

(X)                                                             IMPROVEMENTS: Two story owner occupied masonry
                                                                industrial building constructed 1960 on a concrete slab.
                                                                The building has approximately 25% office/Flex space
                                                                with clear ceiling height of 14-18 Feet. There are 4
                                                                loading docks and 1 O/H drive, and 10 other railcar and
                                                                Box truck Doors.
                                                                The building is currently in fair to satisfactory condition..


                                                                RE Taxes:                    $279,6198 or ($3.99/SF)




(35611b-19)                                        Page 105

                                          Valuation of Entire Property                ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 114 of 128 PageID #:
                                     159



                     RECONCILIATION AND CONCLUSION OF VALUE


 VALUE INDICATED BY THE COST APPROACH:                                              Not Developed

 VALUE INDICATED BY THE INCOME APPROACH:                                            $6,120,000.00

 VALUE INDICATED BY THE SALES COMPARISON APPROACH:                                  $6,640,000.00

 ESTIMATED MARKET VALUE:                                                            $6,200,000.00

 The final conclusion of value is $6,200,000.00 “As-Is” with most emphasis placed upon the Sales
 Comparison Approach.
 In developing our opinion of market value for the subject, all three traditional approaches to value
 were initially considered.

 The Cost Approach is a set of procedures through which a value indication is derived for the
 Leased Fee Interest in a property by estimating the current cost to construct a reproduction of (or
 replacement for) the existing structure, including an entrepreneurial incentive, deducting
 depreciation from the total cost, and adding the estimated land value. Adjustments may then be
 made to the indicated fee simple value of the subject property to reflect the value of the property
 interest being appraised. This approach is not developed due to the difficulty in determining
 depreciation in a building as old as the subject.

 The Income Approach reflects the property’s ability to produce a net operating income. This
 approach is based on the assumption that value is created by the expectation of benefits to be
 derived in the future. Specifically calculated is the amount an investor would be willing to pay to
 receive an income stream plus the reversion value, if any, from a property over a time period. The
 two common valuation techniques associated with the income approach are the direct
 capitalization method and the discounted cash flow (DCF) method. This approach was developed
 and given more weight as Leased fee multi tenant buildings are typically purchased for investment
 purposes.

 The Sales Comparison Approach is a set of procedures in which a value indication is derived by
 comparing the property being appraised to similar properties that have been sold recently, then
 applying appropriate units of comparison and making adjustments to the sale prices of the
 comparables based on the elements of comparison. This approach will be developed and given
 less weight as Leased fee multi tenant buildings are typically purchased for investment purposes.

 The utilized approaches to value will be reconciled into a final opinion of value with most emphasis
 placed upon the Income approach to value.




 (35611b-19)                                    Page 106

                                       Valuation of Entire Property    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 115 of 128 PageID #:
                                     160



                 STATEMENT OF GENERAL AND LIMITING CONDITIONS


 This appraisal is made subject to the following assumptions and limiting conditions:


    1. Certain opinions, data and statistics which were furnished by others are not guaranteed but
       were gathered from sources believed to be accurate and reliable.

    2. No survey was made, therefore, the dimensions of the land and so forth are either taken from
       records believed to be reliable or from the owner. No responsibility is assumed for their
       accuracy.

    3. The submission of this appraisal does not require future testimony or appearance in court or
       before any agency without special arrangements for that eventuality.

    4. The distribution of the total value between land and the improvements applies only under
       the program of utilization and conditions stated in the report and invalidated under other
       programs of utilization or conditions or if used in making a summation appraisal.

    5. It is assumed that there are no hidden or unapparent conditions of the property, subsoil or
       structures which would render it more or less valuable. No responsibility is assumed for
       such factors or for engineering required to discover such factors.

    6. Disclosure of the contents of this appraisal report is governed by the By-Laws and
       regulations of the Appraisal Institute. Neither all nor any part of the contents of this
       appraisal (especially any conclusions as to value, the identity of the appraiser or the firm
       with which he is connected, or any reference to the Appraisal Institute) shall be disseminated
       to the public through advertising media, public relations media, news media, sales media or
       any other public means of communication without the prior written consent and approval of
       the person(s) signing this report.

    7. It is assumed that the property is free and clear of all liens other than those mentioned in this
       report and that the property will be efficiently managed and properly maintained.




 (35611b-19)                                     Page 107

                                        Valuation of Entire Property     ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 116 of 128 PageID #:
                                     161


 STATEMENT OF GENERAL AND LIMITING CONDITIONS (CONT’D)


    8. One of the signatories of this report is a member of the Appraisal Institute. The Bylaws and
       Regulations of the Institute require each member to control the use and distribution of any
       report signed by such member. Therefore, except as hereinafter provided, the party for
       whom this appraisal was prepared may distribute copies of it, in the reports entirety, to such
       third parties as may be selected by the party for whom this appraisal was prepared; however,
       selected portions of this report shall not be given to third parties without prior written consent
       of the signatories. Further, neither all nor any part of this appraisal shall be disseminated to
       the general public by the use of advertising media, public relations media, news media, sales
       media or other media for public communication without the prior written consent of the
       signatories of this appraisal report.

    9. The Americans with Disabilities Act (ADA) became effective January 26, 1992. I have not
       made a specific compliance survey and analysis of this property to determine whether it is in
       conformity with the various detailed requirements of the ADA. It is possible that a
       compliance survey of the property together with a detailed analysis of the requirements of
       the ADA could reveal that the property is not in compliance with one or more of the
       requirements of the ADA. If so, this fact could have a negative effect on the value of the
       property. Since I have no direct evidence relating to his issue, I did not consider possible
       noncompliance with the requirements of the ADA in estimating the value of the property.

    10. Unless otherwise stated in the appraisal report, the appraiser has no knowledge of any
      hidden or unapparent conditions of the property or adverse environmental conditions
      (including the presence of hazardous wastes, toxic substances, etc.) that would make the
      property more or less valuable, and has assumed that there are no such conditions and makes
      no guarantees or warranties, express or implied, regarding the condition of the property. The
      appraiser will not be responsible for any such conditions that do exist or for any engineering
      or testing that might be required to discover whether such conditions exist. Because the
      appraiser is not an expert in the field of environmental hazards, the appraisal report must not
      be considered as an environmental assessment of the property.




 (35611b-19)                                      Page 108

                                         Valuation of Entire Property     ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 117 of 128 PageID #:
                                     162



                                         CERTIFICATION


 I hereby certify that Rogers and Taylor Appraisers, Inc. was employed to appraise the market value
 on property located at:

                                    69-83 Bloomingdale Road
                               HICKSVILLE, TOWN OF OYSTER BAY
                               NASSAU COUNTY, NEW YORK 11801

 I certify that, to the best of my knowledge and belief:

 The statements of fact contained in this report are true and correct.

 The reported analyses, options and conclusions are limited only by the reported assumptions and
 limiting conditions and are my personal, impartial and unbiased professional analyses, options and
 conclusions.

 Neither Rogers and Taylor Appraisers, Inc., nor I have a present or prospective interest in the
 property that is the subject of this report and no personal interest with respect to the parties
 involved.

 Our office has not performed any services on the property in the three years prior to this
 assignment.

 I have no bias with respect to the property this is the subject of this report or to the parties
 involved with this assignment.

 My engagement in this assignment was not contingent upon developing or reporting
 predetermined results.

 My compensation for completing this assignment is not contingent upon the development or
 reporting of a predetermined value or direction in value that favors the cause of the client, the
 amount of the value opinion, the attainment of a stipulated result, or the occurrence of a
 subsequent event directly related to the intended use of this appraisal.

 My analyses, opinions and conclusions were developed and this report has been prepared in
 conformity with the Uniform Standards of Professional Appraisal Practice.

 I, John Fitzgerald, have made a personal inspection of the property that is the subject of this
 report.




 (35611b-19)                                     Page 109

                                        Valuation of Entire Property     ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 118 of 128 PageID #:
                                     163


 CERTIFICATION (Cont’d)


 James G. Taylor has not made a personal inspection of the property that is the subject this report.

 No one provided significant real property appraisal assistance to the person signing this
 certification.

 The appraisal has been prepared in conformance with Title XI of the Financial Institutions Reform,
 Recovery and Enforcement Act of 1989 (FIRREA), the Uniform Standards of Professional
 Appraisal Practice (USPAP) as promulgated by the Appraisal Standards Board of the Appraisal
 Foundation, Standards of Professional Appraisal Practice of the Appraisal Institute, the
 Interagency Appraisal and Evaluation Guidelines dated December 2010, and New York
 Community Bank appraisal policies.

 I certify that the appraisal assignment was not based on a requested minimum valuation, a specific
 valuation, or the approval of a loan. I certify that compensation is not contingent on an action or
 event resulting from the analyses, opinions, or conclusions in, or the use of, this report.

 The Appraisal Institute conducts a voluntary program of continuing education for its designated
 members. MAI's and RM's who meet the minimum standards of this program are awarded periodic
 educational certification.

 James G. Taylor meets the competency provision required by USPAP.

 John Fitzgerald meets the competency provision required by USPAP.

 As of the date of this report, I, James G. Taylor, have completed the requirements under the
 continuing education program of the Appraisal Institute.




 (35611b-19)                                    Page 110

                                       Valuation of Entire Property    ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 119 of 128 PageID #:
                                     164


 CERTIFICATION (Cont’d)


 Based upon the data analyzed, it is our opinion that the Market Value of the property located at 69-
 83 Bloomingdale Road, HICKSVILLE, NASSAU COUNTY, NEW YORK, is:


                                                “As-Is”
                                           (As of 11/1/2019)
                     SIX MILLION TWO HUNDRED THOUSAND DOLLARS

                                          ($6,200,000.00)




                                                                John Fitzgerald
                                                                State Certified General Real Estate Appraiser
                                                                Lic. # 46000048953




                                                                James G. Taylor, MAI, SRA
                                                                State Certified General Real Estate Appraiser
                                                                Lic. # 46000002848




 (35611b-19)                                    Page 111

                                       Valuation of Entire Property             ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 120 of 128 PageID #:
                                     165




                          ADDENDA




 (35611b-19)                        Page 112

                                     Addenda            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 121 of 128 PageID #:
                                     166



                               SUBJECT SURVEY




 (35611b-19)                        Page 113

                                     Addenda            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 122 of 128 PageID #:
                                     167



                   AREA MAP LOCATING SUBJECT PROPERTY




 (35611b-19)                        Page 114

                                     Addenda            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 123 of 128 PageID #:
                                     168



      AREA MAP LOCATING SUBJECT PROPERTY & COMPARABLE IMPROVED
                                SALES




 (35611b-19)                        Page 115

                                     Addenda            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 124 of 128 PageID #:
                                     169



               AREA MAP LOCATING SUBJECT & COMPARABLE RENTALS




 (35611b-19)                        Page 116

                                     Addenda            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 125 of 128 PageID #:
                                     170



                           LETTER OF ENGAGEMENT




 (35611b-19)                        Page 117

                                     Addenda            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 126 of 128 PageID #:
                                     171


                            LETTER OF ENGAGEMENT




 (35611b-19)                        Page 118

                                     Addenda            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 127 of 128 PageID #:
                                     172


                            LETTER OF ENGAGEMENT




 (35611b-19)                        Page 119

                                     Addenda            ROGERS & TAYLOR APPRAISERS, INC.
Case 2:20-cv-02613-RPK-SIL Document 14-3 Filed 12/23/20 Page 128 of 128 PageID #:
                                     173



                          LICENSE OF THE APPRAISER




 (35611b-19)                        Page 120

                                     Addenda            ROGERS & TAYLOR APPRAISERS, INC.
